United States Court of Appeals for the Federal Circuit

                                         03-1615



                                        NTP, INC.,

                                                              Plaintiff-Appellee,

                                             v.


                             RESEARCH IN MOTION, LTD.,

                                                              Defendant-Appellant.


        James H. Wallace, Jr., Wiley, Rein & Fielding LLP, of Washington, DC, argued for
plaintiff-appellee. With him on the brief were John B. Wyss, Gregory R. Lyons, Scott E.
Bain, David B. Walker, Floyd B. Chapman, and Kevin P. Anderson.

       Henry C. Bunsow, Howrey Simon Arnold & White, LLP, of San Francisco,
California, argued for defendant-appellant. With him on the brief were R. Scott Wales
and David Makman, of San Francisco, California; Robert C. Laurenson, of Irvine,
California; and Celine T. Callahan, of Washington, DC. Of counsel were David W. Long
and Heather Diane McAllister, of Washington, DC.


Appealed from: United States District Court for the Eastern District of Virginia

Chief Judge James R. Spencer
 United States Court of Appeals for the Federal Circuit
                                         03-1615

                                       NTP, INC.,

                                                       Plaintiff-Appellee,


                                            v.


                             RESEARCH IN MOTION, LTD.,

                                                       Defendant-Appellant.


                            __________________________

                              DECIDED: August 2, 2005
                            __________________________



Before MICHEL,* Chief Judge, SCHALL, and LINN, Circuit Judges.1

LINN, Circuit Judge.

        Research In Motion, Ltd. (“RIM”) appeals from a judgment of the U.S. District

Court for the Eastern District of Virginia (“district court”) entered in favor of NTP, Inc.

(“NTP”) following a jury verdict that RIM’s BlackBerry™ system infringed NTP’s U.S.

Patents Nos. 5,436,960 (“the ’960 patent”); 5,625,670 (“the ’670 patent”); 5,819,172

(“the ’172 patent”); 6,067,451 (“the ’451 patent”); and 6,317,592 (“the ’592 patent”)


        *
              Paul R. Michel assumed the position of Chief Judge on December 25,
2004.
        1
              The earlier opinion in this case, reported at 392 F.3d 1336 (Fed. Cir.
2004), is withdrawn, and this opinion is substituted therefor. See Order in this case
issued this date.
(collectively, “the patents-in-suit”) and awarding damages to NTP in the amount of

$53,704,322.69. NTP, Inc. v. Research in Motion, Ltd., No. 3:01CV767 (E.D. Va. Aug.

5, 2003) (“Final Judgment”).      The court, in a final order also appealed by RIM,

permanently enjoined any further infringement by RIM, but stayed the injunction

pending this appeal. We conclude that the district court erred in construing the claim

term “originating processor,” but did not err in construing any of the other claim terms on

appeal.   We also conclude that the district court correctly denied RIM’s motion for

judgment as a matter of law (“JMOL”), and did not abuse its discretion in denying

evidentiary motions. Finally, we conclude that the district court was correct in sending

the question of infringement of the system and apparatus claims to the jury, but erred as

a matter of law in entering judgment of infringement of the method claims. Thus, we

affirm-in-part, reverse-in-part, vacate-in-part, and remand for further proceedings

consistent with this opinion.

                                   I. BACKGROUND

       The technology at issue relates to systems for integrating existing electronic mail

systems (“wireline” systems) with radio frequency (“RF”) wireless communication

networks, to enable a mobile user to receive email over a wireless network.

                       A. Overview of Electronic Mail Technology

       Traditional email systems operate in the following manner: To send an email, a

user begins by composing a message in his or her email client. An “email client” is a

user interface, such as Microsoft Outlook™, Eudora™, or Hotmail™, that organizes and

displays a user’s email messages and provides the user with a means of creating and

sending email messages. The message begins with a specific destination address, i.e.,



03-1615                                     2
jdoe@***.com, that corresponds to the recipient’s user identification, “jdoe,” and his or

her internet service provider (“ISP” or “host”), “***.com.”       See generally Andrew S.

Tanenbaum, Computer Networks 592-611 (4th ed. 2003). When the message is sent, it

is transferred first from the sender’s machine to his or her ISP. Id. at 607. The sender’s

host then uses a domain name server to identify the recipient’s ISP mail server and its

associated internet protocol (“IP”) address. Id. A connection is then established by the

sender’s host with the recipient’s ISP mail server, facilitating transfer of the message.

Id. at 607-08. The message is next sorted by the recipient’s ISP mail server into the

recipient’s particular “mailbox,” where it is stored until the recipient initiates a connection

with the server and downloads the message off the server onto his or her personal

machine. This configuration is commonly referred to as a “pull” system because emails

cannot be distributed to the user’s machine without a connection being initiated by the

user to “pull” the messages from the mail server.

                         B. Problems With the Prior Art Systems

       As societal dependence on email and computers increased throughout the

1990s, so did the demand for mobile internet access. See generally Richard Duffy &

Denis Gross, World Without Wires, 22 Communications Int’l 72 (June 1995) (describing

“user demand” as “one of the most important driving factors behind the mobile data

market”). The increased portability of computers via laptop machines exacerbated this

demand. See id.; ’960 patent, col. 4, ll. 19-39. Available methods of remote internet

access were cumbersome and inefficient for the traveling businessperson, however, as

the patents-in-suit explain:

                    As personal computers are used more frequently by
              business travellers, the problem of electronic mail delivery

03-1615                                       3
              becomes considerably more difficult. A business traveller
              carrying a portable PC has great difficulty in finding a
              telephone jack to connect the PC to fetch electronic mail
              from either a host computer or a gateway switch.
              Connections for a PC’s modem are difficult to find in
              airports . . . . Hotels and motels often have internal PABX’s
              that prevent calls from automatically being placed by the
              user’s PC to electronic mail gateway switches to receive
              information. . . .    The inability to find an appropriate
              connection to connect the PC modem when travelling has
              contributed to the degradation of electronic mail reception
              when the recipient is travelling.

’960 patent, col. 3, l. 60 – col. 4, l. 12. RIM’s technical documentation for its BlackBerry

products echoes the undesirability of these constraints:

              Typically, mobile professionals use a laptop when traveling
              and dial-in to the corporate email server from a hotel room to
              manage an inbox full of email. The more adventurous use
              special software to send email notification to a pager or cell
              phone so they know what is in their inbox before spending
              the time and effort to dial-in. Focus groups and market
              research on mobile email revealed common complaints with
              dialing-in – the inconvenience of lugging a laptop around just
              for email; the trouble of finding a connection and dialing-out
              of the hotel; the difficulty of negotiating corporate dial-in
              security; and the cost of phone charges when dialing-in to
              the corporate server.

Research in Motion Ltd., Technical White Paper BlackBerry Enterprise Edition™ 3

(2001) (“White Paper”).

                                  C. The Patents-in-Suit

       Inventors Thomas J. Campana, Jr.; Michael P. Ponschke; and Gary F. Thelen

(collectively “Campana”) developed an electronic mail system that was claimed in the

’960, ’670, ’172, ’451, and ’592 patents. The ’960 patent, filed on May 20, 1991, is the

parent of a string of continuation applications. The most recent patent, the ’592 patent,

filed December 6, 1999, is a continuation of the ’451 patent, filed September 28, 1998.

The ’451 patent, in turn, is a continuation of the ’172 patent, which itself originates from

03-1615                                      4
the ’670 patent, a direct continuation of the parent ’960 patent. As continuations of that

single parent application, these patents contain the same written descriptions as the

’960 patent. NTP now owns these five patents-in-suit.

       Campana’s particular innovation was to integrate existing electronic mail systems

with RF wireless communications networks. See ’960 patent, col. 18, ll. 32-39. In

simplified terms, the Campana invention operates in the following manner: A message

originating in an electronic mail system may be transmitted not only by wireline but also

via RF, in which case it is received by the user and stored on his or her mobile RF

receiver. The user can view the message on the RF receiver and, at some later point,

connect the RF receiver to a fixed destination processor, i.e., his or her personal

desktop computer, and transfer the stored message.              Id. at col. 18, ll. 39-66.

Intermediate transmission to the RF receiver is advantageous because it “eliminat[es]

the requirement that the destination processor [be] turned on and carried with the user”

to receive messages. Id. at col. 18, ll. 44-46. Instead, a user can access his or her

email stored on the RF receiver and “review . . . its content without interaction with the

destination processor,” id. at col. 18, l. 67 – col. 19, l. 1, while reserving the ability to

transfer the stored messages automatically to the destination processor, id. at col. 19, ll.

1-2.   The patents-in-suit do not disclose a method for composing and sending

messages from the RF receiver.

                                 D. The Accused System

       RIM is a Canadian corporation with its principal place of business in Waterloo,

Ontario. RIM sells the accused BlackBerry system, which allows out-of-office users to

continue to receive and send electronic mail, or “email” communications, using a small



03-1615                                      5
wireless device.   The system utilizes the following components: (1) the BlackBerry

handheld unit (also referred to as the “BlackBerry Pager”); (2) email redirector software

(such as the BlackBerry Enterprise Server (“BES”), the Desktop Redirector, or the

Internet Redirector); and (3) access to a nationwide wireless network (such as Mobitex,

DataTAC, or GPRS).

      The BlackBerry system uses “push” email technology to route messages to the

user’s handheld device without a user-initiated connection.         There are multiple

BlackBerry email “solutions” that interface with different levels of the user’s email

system. In the Desktop solution, the BlackBerry email redirector software, the Desktop

Redirector, is installed on the user’s personal computer. In the Corporate solution,

different BlackBerry email redirector software, the BES program, is installed on the

organizational user’s mail server, where it can function for the benefit of the multiple

users of that server.   Also at issue in this case is RIM’s Internet solution of the

BlackBerry system. The Internet solution operates in a manner similar to the Corporate

solution, but it executes a different email redirector software, Internet Redirector. In

either version, the BlackBerry email redirector software merges seamlessly with the

user’s existing email system.     The operation of the email redirector software is

transparent to the user’s desktop email client and the organizational user’s mail server.

That is, the user’s email system does not recognize or incorporate the BlackBerry

wireless system into its operation. No modification of the underlying email system is

required to run RIM’s wireless email extension. When new mail is detected in the

Desktop solution, the Desktop Redirector is notified and retrieves the message from the

mail server. It then copies, encrypts, and routes the message to the BlackBerry “Relay”



03-1615                                    6
component of RIM’s wireless network, which is located in Canada. In the Corporate

solution, the BES software performs this same function but intercepts the email before

the message reaches the individual user’s personal computer. The individual user’s

personal computer need not be turned on for the BES software to properly redirect the

user’s emails. However, the user retains some control over message forwarding by

using the BlackBerry “Desktop Manager.” This additional software permits the user to

specify his or her email redirection preferences. In both systems, the message travels

through the BlackBerry Relay, where it is translated and routed from the processors in

the user’s email system to a partner wireless network. That partner network delivers the

message to the user’s BlackBerry handheld, and the user is “notified virtually instantly”

of new email messages. White Paper at 6. This process, accomplished without any

command from the BlackBerry user, is an example of “push” email architecture. Id.

There are significant advantages to “push” email architecture. Most importantly, the

user is no longer required to initiate a connection with the mail server to determine if he

or she has new email. As RIM’s technical literature explains, “[b]y having the desktop

connect to the user, time spent dialing-up and connecting to the desktop (possibly to

find that there is no new email) is eliminated as users . . . are notified virtually instantly

of important messages, enabling the user to respond immediately.” Id.

       RIM’s system also permits users to send email messages over the wireless

network from their handhelds. This functionality is achieved through the integration of

an RF transmitter and a processor in the BlackBerry handheld unit. The processor

allows the user to manipulate, view, and respond to email on his or her BlackBerry

handheld.    Sending a message from the handheld requires the same steps as the



03-1615                                       7
process for receiving email, only in reverse. When the user composes a message on

his or her handheld, it is sent back to that user’s desktop machine over the partner and

BlackBerry wireless networks. The BlackBerry email redirector software then retrieves

the outgoing message from the user’s mail server and places it in the user’s desktop

email software, where it is dispersed through normal channels. In this way, messages

sent from the BlackBerry handheld are identical to messages sent from the user’s

desktop email—they originate from the same address and also appear in the “sent mail”

folder of the user’s email client.

                                     E. Procedural History

       On November 13, 2001, NTP filed suit against RIM in the U.S. District Court for

the Eastern District of Virginia. NTP alleged that over forty system and method claims

from its several patents-in-suit had been infringed by various configurations of the

BlackBerry system (comprised of the numerous handheld units; the BES, the Desktop

Redirector, and the ISP Redirector software; and the associated wireless networks).

       In an Order dated August 14, 2002, the district court construed thirty-one

disputed claim terms. NTP, Inc. v. Research in Motion, Ltd., No. 3:01CV767 (E.D. Va.

Aug. 14, 2002) (“Claim Construction Order”). In that Order, the district court “construed

the disputed terms according to their plain and ordinary meaning, as supported by the

specification and prosecution history.” Id., slip op. at 3. The Order listed the claim

terms in contention and their corresponding constructions without additional reasoning

or analysis. See id., slip op. at 4-9. A series of summary judgment motions followed

the court’s Markman decision. Setting forth several alternate theories, RIM asked for

summary judgment of both non-infringement and invalidity. The issues raised in two of



03-1615                                       8
RIM’s summary judgment motions remain relevant on appeal: RIM argued (1) that the

asserted claims, properly construed, did not read on the accused RIM systems, see

NTP, Inc. v. Research in Motion, Ltd., No. 3:01CV767 (E.D. Va. Aug. 5, 2003) (nunc pro

tunc Oct. 23, 2002) (“Non-infringement Order”), and (2) that the physical location of the

“Relay” component of the BlackBerry system put RIM’s allegedly infringing conduct

outside the reach of 35 U.S.C. § 271, see NTP, Inc. v. Research in Motion, Ltd., No.

3:01CV767 (E.D. Va. Aug. 5, 2002) (nunc pro tunc Oct. 23, 2002) (“Section 271 Order”).

The district court denied all of RIM’s summary judgment motions.

       For its part, NTP asked the district court to grant partial summary judgment of

infringement on four claims of the patents-in-suit. In its motion, NTP argued: (1) that the

800 and 900 series BlackBerry handheld units infringed claim 248 of the ’451 patent

and claim 150 of the ’592 patent; (2) that the BES software infringed claim 653 of the

’592 patent; and (3) that the BlackBerry system, software, and handhelds infringed

claim 15 of the ’960 patent. See NTP, Inc. v. Research in Motion, Ltd., No. 3:01CV767

(E.D. Va. Nov. 4, 2002) (“Order Granting Summary Judgment of Infringement”). RIM

cross-moved for summary judgment of non-infringement, arguing that its products

lacked certain limitations required by the asserted claims. Id., slip op. at 4. The district

court agreed with NTP, holding that “no genuine issue of material fact” existed as to

infringement of the four claims.     Id. at 26.   Accordingly, the district court granted

summary judgment, except as to the issue of infringement of claim 15 of the ’960 patent

or claim 248 of the ’451 patent by the BlackBerry series 5810 handheld device. That

issue was reserved for the jury.




03-1615                                      9
      The case proceeded to trial on fourteen claims. The fourteen claims submitted to

the jury were: claims 15 (with respect to the series 5810 handheld devices only), 32,

and 34 of the ’960 patent; claim 8 of the ’670 patent; claim 199 of the ’172 patent;

claims 28, 248 (with respect to the series 5810 handheld devices only), 309, 313, and

317 of the ’451 patent; and claims 40, 278, 287,2 and 654 of the ’592 patent. A verdict

was rendered on November 21, 2002. On every issue presented, the jury found in favor

of the plaintiff, NTP. The jury found direct, induced, and contributory infringement by

RIM on all asserted claims of the patents-in-suit.      The jury also found that the

infringement was willful.    It rejected every defense proposed by RIM.     Adopting a

reasonable royalty rate of 5.7%, the jury awarded damages to NTP in the amount of

approximately $23 million.

      Following the jury verdict, RIM moved the court for JMOL or, in the alternative,

for a new trial.3 The court denied these motions. NTP, Inc. v. Research in Motion, Ltd.,

No. 3:01CV767 (E.D. Va. May 23, 2003) (“JMOL Order”). On August 5, 2003, the

district court entered final judgment in favor of NTP. The court awarded monetary

damages totaling $53,704,322.69, with the following approximate division: (1)

compensatory damages of $33 million; (2) attorneys’ fees of $4 million; (3) prejudgment

interest of $2 million; and (4) enhanced damages of $14 million. Final Judgment, slip

op. at 1. The court also entered a permanent injunction against RIM, enjoining it from


      2
             Claim 287 is a multiple dependent claim. While the record is unclear, it
appears to have been presented to the jury as dependent from claim 150 only.
      3
               After the jury verdict, the United States Patent and Trademark Office
initiated re-examination of the ’670, ’172, ’451, and ’592 patents, and granted RIM’s
petition for re-examination of the ’960 patent. The re-examination process has yet to be
completed.

03-1615                                   10
further manufacture, use, importation, and/or sale of all accused BlackBerry systems,

software, and handhelds. Id. at 2-3. The injunction has been stayed pending this

appeal.

       RIM timely appealed from the district court’s final judgment and injunction. We

have jurisdiction pursuant to 28 U.S.C. § 1295(a)(1).

                                       II. ANALYSIS

                                  A. Claim Construction

       In the district court, NTP ultimately asserted against RIM, and RIM was found to

have infringed, sixteen system and method claims of five different patents owned by

NTP. This includes both the claims resolved by the court in NTP’s favor on summary

judgment and the claims submitted to the jury for a determination of infringement.

These claims are: claims 15, 32, and 34 of the ’960 patent; claim 8 of the ’670 patent;

claim 199 of the ’172 patent; claims 28, 248, 309, 313, and 317 of the ’451 patent; and

claims 40, 150, 278, 287, 653, and 654 of the ’592 patent.4 All of these claims, with the

exception of claim 150 of the ’592 patent, are dependent claims. The parental lineage

of the adjudicated claims is indicated in the following table:




       4
               We note that the injunction lists only fifteen claims, omitting claim 287 of
the ’592 patent. Final Judgment, slip op. at 3. Based on the record before us, we
cannot determine why the jury’s finding of infringement as to claim 287 was not included
in the injunction. Even though claim 287 is not listed in the injunction, it was before the
jury and presumptively was factored into the jury’s calculation of damages, which is part
of the judgment before us on appeal.

03-1615                                      11
                Patent           Disputed claim → Parental Lineage
                 ’960       15    → 11     →1
                            32    → 28     → 18
                            34    → 18
                 ’670       8     →4       →1
                 ’172      199    → 194
                 ’451       28    → 26     →1
                           248    → 247 → 246
                           309    → 308 → 250
                           313    → 311
                           317    → 313 → 311
                 ’592       40    → 25     → 10   →4      →1
                           150
                           278     → 232    → 186     → 171    → 156    → 150
                           287     → 150
                           653     → 652
                           654     → 653    → 652

       On appeal, RIM challenges the judgment of infringement with respect to each of

the asserted claims. RIM argues that the district court erred in construing the claim

terms: (a) “electronic mail system” (appearing in the ’960, ’670, and ’172 patents); (b)

“gateway switch” (appearing in the ’960 patent); and (c) “originating processor” and

“originated information” (appearing in the ’960, ’670, and ’592 patents). Further, RIM

argues that the district court erred in failing to impose general restrictions on certain

asserted claims and in failing to construe certain terms relating to asserted claims;

specifically:    (d) a “dual pathways” limitation, requiring that at least one destination

processor be accessible through both a wireline and an RF pathway (relating to

asserted claims of the ’960 and ’670 patents); (e) a limitation requiring that the RF

receiver and destination processor be “separate and distinct” entities (relating to

asserted claims of the ’960, ’670, and ’592 patents, and to certain asserted claims of the




03-1615                                      12
’451 patent); and (f) the term “processor outside any electronic mail system” (relating to

the ’960 patent). We consider each, in turn.

                            1. Claim Construction Precedent

       Because NTP’s patents all derive from the same parent application and share

many common terms, we must interpret the claims consistently across all asserted

patents. See, e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350 (Fed.

Cir. 2004) (holding that statements made in prosecution of one patent are relevant to

the scope of all sibling patents); Laitram Corp. v. Morehouse Indus., Inc., 143 F.3d

1456, 1460 & n.2 (Fed. Cir. 1998) (noting that it was proper to consider the prosecution

histories of two related re-examination patents originating from the same parent, to

determine the meaning of a term used in both patents). We thus draw distinctions

between the various patents only where necessary.

       Claim construction presents a question of law that this court reviews de novo.

Cybor Corp. v. FAS Techs., Inc., 138 F.3d 1448, 1456 (Fed. Cir. 1998) (en banc). “It is

a bedrock principle of patent law that the claims of a patent define the invention to which

the patentee is entitled the right to exclude.” Phillips v. AWH Corp., No. 03-1269, 03-

1286, 2005 U.S. App. LEXIS 13954, at *22 (Fed. Cir. Jul. 12, 2005) (en banc) (internal

quotations omitted).   The words of a claim are generally given their ordinary and

customary meaning, which is “the meaning that the term would have to a person of

ordinary skill in the art in question at the time of the invention.” Id. To ascertain the

meaning of a claim term, “the court looks to those sources available to the public that

show what a person of ordinary skill in the art would have understood disputed claim

language to mean. Those sources include the words of the claims themselves, the



03-1615                                     13
remainder of the specification, the prosecution history, and extrinsic evidence

concerning relevant scientific principles, the meaning of technical terms, and the state of

the art.” Id. at *26 (internal quotations and citations omitted). In consulting the relevant

claim construction sources, we must “attach the appropriate weight … to those

sources.” Id. at *58.    Once the court has construed the claim limitations, the second

step in the analysis is to compare the properly construed claims to the accused device.

Cybor Corp., 138 F.3d at 1454.

       With these general principles in mind, we turn now to RIM’s specific challenges

to the district court’s claim construction determinations.

                                    2. Disputed Terms

                                a. “Electronic Mail System”

       The term “electronic mail system” appears in all of the asserted claims of the

’960, ’670, and ’172 patents. For simplicity, we will use system claim 1 (from which

disputed claim 15 depends) and method claim 18 (from which disputed claims 32 and

34 depend) of the ’960 patent as exemplars. Claim 1 of the ’960 patent reads as

follows:

       1. A system for transmitting originated information from one of a plurality
       of originating processors in an electronic mail system to at least one of a
       plurality of destination processors in the electronic mail system
       comprising:

           at least one gateway switch in the electronic mail system, one of the at
           least one gateway switch receiving the originated information and
           storing the originated information prior to transmission of the originated
           information to the at least one of the plurality of destination processors;

           a RF information transmission network for transmitting the originated
           information to at least one RF receiver which transfers the originated
           information to the at least one of the plurality of destination processors;



03-1615                                      14
           at least one interface switch, one of the at least one interface switch
           connecting at least one of the at least one gateway switch to the RF
           information transmission network and transmitting the originated
           information received from the gateway switch to the RF information
           transmission network; and wherein

              the originated information is transmitted to the one interface switch
              by the one gateway switch in response to an address of the one
              interface switch added to the originated information at the one of
              the plurality of originating processors or by the electronic mail
              system and the originated information is transmitted from the one
              interface switch to the RF information transmission network with an
              address of the at least one of the plurality of destination processors
              to receive the originated information added at the originating
              processor, or by either the electronic mail system or the one
              interface switch; and

              the electronic mail system transmits other originated information
              from one of the plurality of originating processors in the electronic
              mail system to at least one of the plurality of destination processors
              in the electronic mail system through a wireline without
              transmission using the RF information transmission network.

’960 patent, col. 49, ll. 2-45 (emphases added). Claim 18 of the ’960 patent reads as

follows:

       18. A method for transmitting originated information from one of a plurality
       of originating processors in an electronic mail system to at least one of a
       plurality of destination processors in the electronic mail system
       comprising:

           transmitting the originated information originating from the one of the
           plurality of originating processors to a gateway switch within the
           electronic mail system;

           transmitting the originated information from the gateway switch to an
           interface switch;

           transmitting the originated information received from the gateway
           switch from the interface switch to a RF information transmission
           network;

           transmitting the originated information by using the RF information
           transmission network to at least one RF receiver which transfers the
           originated information to the at least one of the plurality of destination
           processors; and

03-1615                                     15
          transmitting other originated information with the electronic mail system
          from one of the plurality originating processors in the electronic mail
          system to at least one of the plurality of destination processors in the
          electronic mail system through a wireline without transmission using
          the RF information transmission network; and wherein

             the originated information is transmitted to the interface switch by
             the gateway switch in response to an address of the interface
             switch which has been added to the originated information at the
             one of the plurality of originating processors or by the electronic
             mail system and the originated information is transmitted from the
             interface switch to the RF information transmission network with an
             address of the at least one of the plurality of destination processors
             to receive the originated information which has been added at the
             originating processor or by either the electronic mail system or the
             interface switch.

’960 patent, col. 52, ll. 11-49 (emphases added).

      The district court construed “electronic mail system” as:

      A type of communication system which includes a plurality of processors
      running electronic mail programming wherein the processors and the
      electronic mail programming are configured to permit communication by
      way of electronic mail messages among recognized users of the electronic
      mail system. The various constituent processors in the electronic mail
      system typically function as both “originating processors” and “destination
      processors.[”]

Claim Construction Order, slip op. at 4.

      RIM argues there are two ordinary meanings of “electronic mail system”: a broad

definition that encompasses “communicating word processors, PCs, telex, facsimile,

videotex, voicemail and radio paging systems (beepers)” and a narrow definition that

defines the term in the context of “pull” technology. Asserting that Campana endorsed

the pull technology definition during prosecution, RIM argues that “electronic mail

system” includes a pull technology requirement.          RIM also argues that during

prosecution Campana characterized an “electronic mail system” as a wireline system to

distinguish over the Zabarsky reference.        Thus, RIM argues that “electronic mail


03-1615                                    16
system” requires a processor interconnected with other processors to serve the

common purpose of providing electronic mail services to end users through pull

technology while utilizing wireline, point-to-point connections.

       NTP responds that the district court’s claim construction of “electronic mail

system” is correct and is consistent with the written description. NTP contends that

RIM’s proposed construction of “electronic mail system” as requiring pull technology

contravenes the plain language of the claim and is inconsistent with Campana’s

disclosure.   Further, NTP argues that RIM never raised its pull technology claim

construction at the Markman hearing, but in fact argued the opposite. Finally, NTP

argues that RIM’s requirement that “electronic mail system” be limited to a wireline only

system simply cites the prior art description of those terms, and not Campana’s use of

the term as including wireless connections.

       At the outset, we note that NTP correctly points out that RIM did not argue its pull

technology construction before the district court, instead arguing that an electronic mail

system is limited to a wireline only system. See J.A. at 2821-22 (arguing that “electronic

mail system” should be construed as “a system of single processors or groups of

processors linked by a wire line system, such as the PSTN [(“Public Switch Telephone

Network”)], that provides a system for transmitting information between at least two

computers”). We have previously held that presenting proposed claim constructions

which alter claim scope for the first time on appeal invokes the doctrine of waiver as to

the new claim constructions. See CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359,

1370 (Fed. Cir. 2002) (“[A] waiver may occur if a party raises a new issue on appeal, as

by, e.g., presenting a new question of claim scope . . . .” (internal quotation marks



03-1615                                     17
omitted)); Interactive Gift Express, 256 F.3d at 1346 (“As it relates to claim construction,

the doctrine [of waiver] has been applied to preclude a party from adopting a new claim

construction position on appeal.”). For the first time on appeal, RIM is attempting to add

a pull technology limitation to the claim that it did not raise before the district court.

Because RIM failed to raise before the district court the argument that the claim should

be limited to pull technology, the argument was waived, and we decline to address it on

the merits.

       The district court’s claim construction, which includes various architectures of

single processors and groups of processors, is correct. The claims themselves recite

that an “electronic mail system” includes various configurations of originating processors

and destination processors that communicate via wireline connections or over an RF

transmission network. See, e.g., ’960 patent, claim 1. Moreover, the written description

recognizes that electronic mail systems may have various processor architectures.

See, e.g., id. at col. 1, l. 60 – col. 2, l. 22; id. at col. 2, ll. 13-17 (“It should be understood

that the illustrated architecture of the single and associated groups of processors is only

representative of the state of the art with numerous variations being utilized.”); see also

’670 patent, col. 1, l. 64 – col. 2, l. 25; ’172 patent, col. 1, l. 65 – col. 2, l. 25.

       RIM’s premise that the “electronic mail system” is limited to a wireline only

system is flawed. The plain language of the claim 1 preamble recites that the claimed

system transmits originated information “from one of a plurality of originating processors

in an electronic mail system to at least one of a plurality of destination processors in the

electronic mail system.”        ’960 patent, claim 1.        Thus, all of the originating and

destination processors are recited in the claims as being contained in the “electronic



03-1615                                          18
mail system.”    This language, however, is not helpful in determining whether the

“electronic mail system” may include wireless connections. Accordingly, we turn to the

written description.

       The written description expressly indicates that the “electronic mail system” in the

patent claims may include wireless connections.           Campana described prior art

“[e]lectronic mail services” as “basically a wire line-to-wire line, point-to-point type of

communications” system. Id. at col. 1, ll. 52-54 (emphasis added). The use of the term

“basically” suggests that an electronic mail system may include other types of

connections, including wireless connections. Moreover, Campana provided an example

of one prior art electronic mail system in commercial use, stating “FIG. 1 illustrates a

block diagram of a typical electronic mail system in commercial use such as by AT&T

Corporation.” Id. at col. 1, ll. 60-62. In this prior art electronic mail system, “groups of

processors . . . may be distributed at locations which are linked by the [PSTN]. The

individual processors may be portable computers with a modem which are linked to the

[PSTN] through wired or RF communications as indicated by a dotted line.” Id. at col. 1,

l. 66 – col. 2, l. 4 (emphasis added). Figure 1 depicts various processors that are all

connected to the PSTN via either wired or wireless links. The prior art electronic mail

system depicted in Figure 1 is incorporated into Figure 8, which Campana describes as

a “block diagram of an electronic mail system in accordance with the present

invention.”5 Id. at col. 22, ll. 60-61. Accordingly, because RIM’s argument that the term




       5
              We concede that the wireless connections disclosed in the written
description appear to involve “pull” access. This has no impact on our analysis,
however, for two reasons. First, as we held above, RIM has waived any argument for
adding a “pull” limitation. Second, RIM argues that the term “electronic mail system” as
03-1615                                     19
“electronic mail system” cannot include wireless connections contradicts the text and

figures of the written description, it must be rejected.

       Our review of the prosecution history reveals no disclaimers or disavowals

limiting an “electronic mail system” to a wireline only system. RIM cobbles together

statements from the prosecution history that refer to an electronic mail system as having

wireline connections.       While it is true that Campana often focused on wireline

connections in describing electronic mail systems, this focus is understandable given

his acknowledgment that electronic mail systems are “basically a wire line-to-wire line,

point-to-point type of communications” system. Id. at col. 1, ll. 52-54. Contrary to RIM’s

assertions, however, Campana did not accept a narrow definition of “electronic mail

system” or disclaim subject matter, so as to limit the term “electronic mail system” to a

wireline only system. Instead, Campana expressly stated that information sent between

the originating and destination processors located in “an electronic mail system” in his

invention could be accomplished either through the RF transmission network or a

wireline. See Amendment Pursuant to 37 C.F.R. § 1.116, at 19-20 (Nov. 7, 1994).

       Because we discern no error, we affirm the district court’s claim construction of

“electronic mail system.”

                                    b. “Gateway Switch”

       The term “gateway switch” appears only in the asserted claims 15, 32, and 34 of

the ’960 patent. As before the district court, RIM bases its construction of the term on

its argument that Campana’s “electronic mail system” implemented a “pull” email



(Cont’d. . . .)
used in the patents-in-suit is limited to an all “‘wireline’ system.” Thus, any wireless
connection, even a pull connection, suffices to defeat RIM’s argument.

03-1615                                      20
architecture. RIM contends that “a gateway switch is the mechanism for maintaining the

mailboxes needed to implement the pull technology.” The district court construed the

term differently, as “[a] processor in an electronic mail system which connects other

processors in that system and has additional functions for supporting other conventional

aspects of the electronic mail system such as receiving, storing, routing, and/or

forwarding electronic mail messages.” Claim Construction Order, slip op. at 6. As we

have previously rejected RIM’s argument that “pull” email architecture is required, see

Section II.A.2.a, supra (construing “electronic mail system”), we are similarly compelled

to reject its suggestion that “gateway switches” must enable this technology. In short,

we agree with the district court’s claim construction of “gateway switch.”

                 c. “Originating Processor” and “Originated Information”

       The parties dispute the construction of the term “originating processor” recited in

the claims of the ’960, ’670, and ’592 patents6 and “originated information” recited in the

claims of the ’960, ’670, ’592, and ’451 patents.7 Claim 1 of the ’960 patent, from which

claim 15 ultimately depends, again is exemplary and states in pertinent part:

       1. A system for transmitting originated information from one of a plurality
       of originating processors in an electronic mail system to at least one of a
       plurality of destination processors in the electronic mail system
       comprising:
       6
              This term appears in all of the asserted claims of the ’960 and ’670
patents, and in parent claim 25 of asserted claim 40 of the ’592 patent. A variation,
“originating device,” is used in claims 40, 150, 278, 287, 653, and 654 of the ’592
patent. “Originating device” was separately construed by the district court and that
construction has not been appealed.
       7
              This term appears in all of the asserted claims of the ’960 and ’670
patents. A variation, “originating electronic mail,” is used in claims 313 and 317 (both
depending from independent claim 311) of the ’451 patent. A slightly different variation,
“originate the electronic mail,” is used in claims 40 (depending from independent claim
1), 150, 278, and 287 of the ’592 patent. We treat these variations as being of identical
scope and meaning to the term “originating information” as discussed in our opinion.

03-1615                                     21
            at least one gateway switch in the electronic mail system, one of the at
            least one gateway switch receiving the originated information and
            storing the originated information prior to transmission of the originated
            information to the at least one of the plurality of destination processors;

            a RF information transmission network for transmitting the originated
            information to at least one RF receiver which transfers the originated
            information to the at least one of the plurality of destination processors;

            at least one interface switch, one of the at least one interface switch
            connecting at least one of the at least one gateway switch to the RF
            information transmission network and transmitting the originated
            information received from the gateway switch to the RF information
            transmission network; and wherein

            the originated information is transmitted to the one interface switch by
            the one gateway switch in response to an address of the one interface
            switch added to the originated information at the one of the plurality of
            originating processors or by the electronic mail system and the
            originated information is transmitted from the one interface switch to
            the RF information transmission network with an address of the at least
            one of the plurality of destination processors to receive the originated
            information added at the originating processor, or by either the
            electronic mail system or the one interface switch . . . .

’960 patent, col. 49, ll. 2-38 (emphases added).

      The district court construed “originating processor” as “[a]ny one of the

constituent processors in an electronic mail system that prepares data for transmission

through the system.” Claim Construction Order, slip op. at 5. The court construed

“originated information” as “[t]he message text of an electronic mail message.” Id., slip

op. at 6 (noting an exception for the term as used in a patent which is not disputed on

appeal).

      RIM argues that “originating processor” is correctly construed to mean a

processor that initiates or starts the transmission of data through the system, thereby

excluding any of the “constituent processors” in the system which subsequently handle

the data.     It argues that “originated information” is the electronic mail message


03-1615                                       22
generated by an “originating processor.”        RIM argues that its constructions are

supported by dictionary definitions of the term “originating” and “originate” which impose

an “initiating” requirement on the claims. RIM argues that the ’960 patent specification

supports this construction, because it describes an “originating processor” as a

processor at which an electronic mail message is composed by a person or inputted by

a machine.

      NTP responds that this dispute centers on whether an “originating processor” can

include gateway switches.      Before the district court, NTP urged that “originating

processor” be construed to include not only “that processor upon which the sender

types the message,” but also “all of the constituent processors in an electronic mail

system that run electronic mail programming to format and initiate transmission of

electronic mail messages.” NTP’s Claim Construction Mem. at 37. NTP argues that

RIM’s proposed construction is erroneous because it ignores language in the written

description specifying that a gateway switch can originate information, and thus would

exclude embodiments in the written description. NTP argues that a construction which

limited “originating processor” to only processors upon which senders actually type the

electronic mail message is not required by RIM’s dictionary definitions.

      As we shall explain, we conclude that the district court erred in its claim

construction of the term “originating processor.” The term “originating processor” is

properly construed as “a processor in an electronic mail system that initiates the

transmission of a message into the system.”       We do not hold that the “originating

processor” is always the processor on which text of the email message was created. As

a practical matter this will probably be the case. However, there could be a situation



03-1615                                    23
where someone composes an email message on one processor, then perhaps transfers

the message from the creating processor to the “originating processor” that initiates the

message into the electronic mail system; e.g., by copying onto a disk.

       Further, we conclude that the district court did not err in construing “originated

information” as “[t]he message text of an electronic mail message.” RIM focuses its

argument on the term “originating processor.” Indeed, RIM presents no independent

argument that “originated information” means anything other than the text of an

electronic mail message to be transmitted in the electronic mail system. We see no

reason to disturb the district court’s claim construction of the term “originating

information.”

       We begin with the language of the claims. See PSC Computer Prods., Inc. v.

Foxconn Int’l, 355 F.3d 1353, 1359 (Fed. Cir. 2004). Claim 1 of the ’960 patent recites:

       1. A system for transmitting originated information from one of a plurality
       of originating processors in an electronic mail system to at least one of a
       plurality of destination processors in the electronic mail system
       comprising: . . .
          at least one gateway switch in the electronic mail system . . .
          at least one interface switch . . . .

’960 patent, col. 49, ll. 2-19 (emphases added). Construing “originating processor” to

mean the processor that is the origin of the email message text comports with the goal

of the system—to move “originated information” from the processor where the email

message text originated to the processor(s) where it is intended to be received.

Moreover, that construction is consistent with the overall context of the claim language.

Claim 1 of the ’960 patent contains a number of limitations relating to devices that

process data, including, inter alia: “a plurality of originating processors,” “at least one


03-1615                                       24
gateway switch,” and “at least one interface switch.” See ’960 patent, col. 49, ll. 2-25.

Nothing in the claim suggests that “a plurality of originating processors” defines a genus

which includes the claimed “gateway switch” or “interface switch” as a species. Instead,

these limitations are used as three separate, independent limitations to describe the

various constituent components in an electronic mail system that prepares and

transmits electronic mail messages. There is no antecedent basis in the claim language

to signify that “at least one gateway switch” conceptually is contained within “a plurality

of originating processors.” See Innova/Pure Water, Inc. v. Safari Water Filtration Sys.,

381 F.3d 1111, 1119 (Fed. Cir. 2004) (“While not an absolute rule, all claim terms are

presumed to have meaning in a claim.”).

       In addition, as claim 1 above recites, the “originated information” originates from

the “originating processor.” ’960 patent, col. 49, ll. 2-3. Thus, the plain language of the

claims indicates that “originating processor” is not referring to every component that

initiates data. Rather the “originating processor” is, more precisely, the processor that is

the source of the “originated information”—the text of the electronic mail message.

       Also, the claim language shows how a gateway switch is not included within the

larger term “originating processor,” but is rather a separate component from an

“originating processor.” That is because the “originated information” is transmitted from

an “originating processor” to a gateway switch. Indeed, the “originating processor” and

the gateway switch initiate different types of data.        “Originated information”—the

electronic mail message—originates with the “originating processor.” By contrast, the

gateway switch is never described as being the origin of the “originated information.”

Rather, it merely “receives” the “originated information” from the “originating processor.”



03-1615                                     25
See, e.g., id. at col. 49, ll. 8-9; ’611 patent, col. 19, ll. 60-63, col. 47, ll. 52-54. A

gateway switch may sometimes add or initiate address information such as an address

of an interface switch to the “originated information” that it receives from the “originating

processor.” See, e.g., ’960 patent, col. 49, ll. 26-37. However, a gateway switch is not

the origin of the “originated information” itself. According to the language of the claims,

gateway switches are components that receive “originated information” from an

“originating processor” and then sometimes append additional data to the information

received from an “originating processor.”

       The written description is consistent with this interpretation and reveals that two

different types of information are “originated” and transmitted within the claimed

invention. First, there is “originated information.” As the district court correctly held,

“originated information” refers to the text of the electronic mail message being

transmitted. One could analogize this to the contents of a physical letter one mails to a

recipient via the postal system. Second, in the claimed invention there is also what one

might call address information or destination information. This refers to an identifier of

the intermediate components and/or the destination processor(s) to which the electronic

message text should be delivered. See, e.g., ’960 patent, col. 24, ll. 31-46 (discussing

“address of the interface switch” and “identification number of the RF receiver”).

Address information originated from a gateway switch or interface switch is never

described as itself the “originated information” or the “other originated information.”

Rather, it is described as separate information which is added to the “originated

information” which came from an originating processor. See, e.g., id. at col. 21, ll. 54-56

(text notes that the address of the interface switch can be added “to the information



03-1615                                      26
originating from the originating processor”); id. at col. 22, ll. 24-26 (text notes that the

destination address can be “added to the information from the originating processor”);

id. at col. 26, ll. 39-41 (text notes adding information to the “information from the

originating processor”); id. at col. 49, ll. 27-29 (claims describe “adding” address

information to “originated information”); id. at col. 50, ll. 7-10 (text describes movement

of both “originated information” and identification number in the RF transmission

network); id. at col. 54, ll. 49-51 (text notes identification number “added to the

originated information”). This address information can be analogized to the address

contained on the outside of an envelope that one mails with the post office, as well as

information added by the post office, such as a barcode, which may direct the envelope

through the myriad routes in the postal system. Thus, just as one physically mails a

letter with two types of information—the text of the actual letter itself within the envelope

and the address information on the outside of the envelope—the claimed invention

“originates” two types of information.

       From the written description, one skilled in the art would understand an

“originating processor” to refer to a processor where “originated information”—the

electronic mail message text—is introduced into the electronic mail system. In some

cases, this “originating processor” is the point at which some or all of the second type of

information, the address information, is added. In other cases, after the “originating

processor” sends the “originated information” to a gateway switch, the gateway switch

then “originates” and appends additional address information onto the “originated

information.” A user typing at the originating processor does need to provide at least

some address destination information—for example, that the email message is intended



03-1615                                      27
for “John Doe.” See, e.g., id. at col. 24, ll. 29-30. However, the user need not know

precisely through which switches the email message needs to travel within the system

to get to John Doe (or even whether John Doe’s destination processor is a wireless or

wireline processor). In the “most user friendly form” of the invention, the user need only

indicate the intended recipient, and the proper address information can be added to the

text of the electronic mail message either by the originating processor itself or by later

components in the electronic mail system, such as gateway switches and/or interface

switches. See, e.g., id. at col. 24, ll. 25-30. This is analogous to how, in the postal

system, one need only indicate a destination address, and the postal system sometimes

adds barcode information to envelopes which help indicate through which routes within

the postal network the letter needs to travel to get to the proper destination.

       The term “originating processor” does not encompass every constituent

processor that initiates data into the system.       “Originating processor” refers more

precisely to the processor that initiates the electronic message text into the system. It is

correct to conclude that other components besides an “originating processor” “originate”

information. For example, components such as the gateway switches originate some of

the address information to get the electronic message from the “originating processor”

to the proper destination processor(s).       However, there is nothing in the written

description to suggest that one skilled in the art would blur the distinction between a

component such as a gateway switch that sometimes “originates” address information,

and an “originating processor,” which is a separately labeled and separately claimed

component than a gateway switch or an interface switch.




03-1615                                      28
       Referring specifically to the written description, Figure 1 of the ’960 patent

discloses a prior art electronic mail system in which the “originating processor” is

depicted as the processor which originates the email message, which is separate and

distinct from other constituent components such as gateway switches:




The specification states that Figure 1 shows that “[c]ommunications between an

originating processor A-N, which may be any of the processors within the groups of

associated processors #1-#3 or processor #N and a destination processor A-N are

completed through the public switch telephone network 12 to one or more gateway

switches . . . 14.”   ’960 patent, col. 2, ll. 23-28 (emphases added).        This passage

explains that the electronic mail message originates from the “originating processor”

and then moves “to” an associated gateway switch. Thus, the “originating processor” is

not a generic term referring to all data-generating constituent processors in a system,

but more precisely refers to a processor that is separate from the gateway switches.

Moreover, the written description repeatedly refers to the “originating processor” where

the electronic mail message text is generated. See, e.g., id. at col. 3, ll. 12-21 (“Finally,


03-1615                                      29
the message or message text must be entered which is the information that is inputted

by the person or machine which is originating the message at the originating processor

A-N. Upon completion of the message text, the user . . . enters a series of commands

or keystrokes on the originating processor to transmit the message to the gateway

switch . . . .” (emphasis added)); id. at col. 19, ll. 29-30 (explaining how, in the claimed

invention, the “originating processor” might be associated with “an icon driven display”

and a computer “mouse” for the user). There is no corresponding discussion of the

electronic mail message text being generated with, or the use of “an icon driven display”

with, a gateway or interface switch.

       Components other than an “originating processor” can initiate data. The written

description describes how, for example, “the identification of the RF receiver 119 and

the address of the interface switch may be implemented by the originating processor A-

N of one of the computing systems #1-#N, a gateway switch 14 or an interface switch

304 . . . .” Id. at col. 24, ll. 42-46. This shows that three different components can

initiate address information: (1) an “originating processor” A-N; (2) a gateway switch 14;

or (3) an interface switch 304. However, simply because the “originating processor” is

but one of three separate, differently named and labeled components that can serve as

the initiator of address information, does not mean that the term “originating processor”

covers all of these different components. If “originating processor” referred to all three

components, then the specification would simply read “the identification of the RF

receiver 119 may be implemented by an originating processor.”

       The specification makes clear that it may take several processors in Campana’s

claimed invention to successfully initiate an electronic mail message. As Campana



03-1615                                     30
teaches in his written description, to initiate an electronic mail message, the message

text must be entered, then the addresses of various interface switches and the receiving

destination processor must be entered and appended to the message. See id. at col.

19, ll. 26-39. The written description also teaches that entering the addresses of the

interface switches, RF receivers, and destination processors may be accomplished by

various components, including the originating processor or a gateway switch. See id. at

col. 21, ll. 54-56, 65-66 (noting that the address of the receiving interface switch may be

added by the originating processor or a gateway switch); id. at col. 22, ll. 10-15, 24-26

(noting that the address of the destination processor may be added by “the originating

processor by an operator or a machine using the originating processor” or the gateway

switch). However, the mere fact that a constituent component may tack on destination

address information to the “originated information” coming from the “originating

processor” does not turn that constituent processor into an “originating processor.”

Gateway switches are separate components from the “originating processor” that can

also add address information after receiving the message text from the “originating

processor.” This is why Campana asserts that the invention is “user friendly” because

only a “minimum amount of information . . . must be provided to initiate the transmission

of electronic mail from an originating processor to at least one destination processor.”

Id. at col. 19, ll. 20-25.

       The written description further describes how either the “originating processor,”

“gateway switch,” or “interface switch” can be used to add information needed to

transmit the electronic mail message, such as addressing data. See id. at col. 22, ll. 24-

26 (“The address of the destination processor may also be added to the information



03-1615                                     31
originated by the originating processor by the gateway switch.”). Figure 11 of the ’960

patent visually demonstrates various steps by which the “originating processor,”

“gateway switch 14,” and “interface switch 304” could operate together to add address

information to the text of the electronic mail message, i.e., the “originated information”:




See ’960 patent, col. 28, ll. 10-13 (“Fig[ure] 11 summarizes electronic mail message

entry methods for messages (information) originating from originating processors within

an electronic mail system.” (emphasis added)).         The arrows show the flow of the

“originated information” from the “originating processor,” the first processor in the

system where the information is originated, to a gateway switch 14, and then to an

interface switch 304. Campana describes the flow of data in the various entry methods.

For example, in “entry method 1” the “originating processor” itself adds the appropriate

destination address data. Id. at col. 28, ll. 13-17. When the “originated information”

then reaches a gateway switch 14, the gateway switch takes no action, because all of

the address data necessary at that point has already been added by the “originating

processor.” By contrast, in “entry method 3,” a gateway switch, after receiving the


03-1615                                      32
“originated information” from the “originating processor,” adds the wireless destination

address. Id. at col. 28, ll. 24-29. Although under the various methods enumerated in

Figure 11 either the “originating processor,” “gateway switch,” or “interface switch” may

add address information to the electronic mail message, the gateway and interface

switches do not initiate the message text of an electronic mail message and, thus, are

not “originating processors.”

       This shows how the “originating processor” merely refers to the first (initiating)

processor of the “originated information.”       A gateway switch is not an “originating

processor.” While the gateway switch serves as an initiator of address information, as

in entry methods 3, 4, and 5, a gateway switch only does this after it gets the “originated

information” from the “originating processor.” “Originating processor” is not an umbrella

term referring to all of the processors that add data into the system, but rather would be

understood to one skilled in the art to be the first processor, or the initial source of the

“originated information” or email message text. All three different components in Figure

11, an “originating processor,” a “gateway switch,” and an “interface switch,” are

initiating address information.      “Originating processor” refers to one of these

components—the first processor, and not all three. Thus, the “originating processor” is

the sole processor that initiates the transmission of the electronic mail message text into

the electronic mail system and is separate from the gateway or interface switches.

                                   d. “Dual Pathways”

       RIM argues that claim 8 of the ‘670 patent and claims 15, 32, and 34 of the ’960

patent, when properly construed, require “‘dual pathways’ . . . whereby at least one of

the destination processors in the system must be reachable through two independent



03-1615                                     33
pathways, one through the email system, and the other through the RF system.”

Appellant’s Br. at 20.

       We begin our analysis with the words of the claims.8 Vitronics, 90 F.3d at 1582.

We refer again to claim 1 of the ’960 patent, from which claim 15 ultimately depends,

which is illustrative and states in pertinent part:

       1. A system for transmitting originated information from one of a plurality
       of originating processors in an electronic mail system to at least one of a
       plurality of destination processors in the electronic mail system
       comprising: . . .

           a RF information transmission network for transmitting the originated
           information to at least one RF receiver which transfers the originated
           information to the at least one of the plurality of destination
           processors; . . .

           the electronic mail system transmits other originated information from
           one of the plurality of originating processors in the electronic mail
           system to at least one of the plurality of destination processors in the
           electronic mail system through a wireline without transmission using
           the RF information transmission network.

’960 patent, col. 49, ll. 2-45 (emphases added).

       In considering RIM’s proposed “dual pathways” limitation, we begin by noting that

the preamble of claim 1 of the ’960 patent limits the claim. Under our precedent, a



       8
               The district court addressed the “dual pathways” limitation on at least two
occasions. On the first occasion, the district court rejected the “dual pathways”
limitation, describing RIM’s argument as an “attempt[] to read a limitation into the claim
that is not supported by the plain meaning of the claim.” On the second occasion, the
court discussed the parties arguments, but declined to resolve the issue after finding a
“genuine dispute of material fact.” Non-Infringement Order, slip op. at 4-11. The district
court erred in refusing on the second occasion to resolve a claim construction issue due
to a factual dispute. Although the district court is not required to adhere to a specific
timeline in making its claim construction rulings, “in a case tried to a jury, the court has
the power and obligation to construe as a matter of law the meaning of language used
in the patent claim” and “should not give such task to the jury as a factual matter.”
Markman v. Westview Instruments, Inc., 52 F.3d 967, 978-79 (Fed. Cir. 1995) (en
banc).

03-1615                                       34
preamble generally limits the claimed invention if it “recites essential structure or steps,

or if it is necessary to give life, meaning, and vitality to the claim.” Catalina Mktg. Int’l,

Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (internal quotation

marks omitted). Thus, if the preamble helps to determine the scope of the patent claim,

then it is construed as part of the claimed invention. Bell Communications Research,

Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620 (Fed. Cir. 1995) (“[W]hen the

claim drafter chooses to use both the preamble and the body to define the subject

matter of the claimed invention, the invention so defined, and not some other, is the one

the patent protects.”). “When limitations in the body of the claim rely upon and derive

antecedent basis from the preamble, then the preamble may act as a necessary

component of the claimed invention.” Eaton Corp. v. Rockwell Int’l Corp., 323 F.3d

1332, 1339 (Fed. Cir. 2003); see also C.R. Bard, Inc. v. M3 Sys., Inc., 157 F.3d 1340,

1350 (Fed. Cir. 1998) (“[A] preamble usually does not limit the scope of the claim unless

the preamble provides antecedents for ensuing claim terms and limits the claim

accordingly.”).

       Because these limitations of claim 1 of the ’960 patent derive their antecedent

basis from the claim 1 preamble and are necessary to provide context for the claim

limitations, the use of these limitations in the preamble limits the claim. Eaton, 323 F.3d

at 1339; Catalina Mktg., 289 F.3d at 808. The limitations of claim 1 “at least one of a

plurality of destination processors” and “electronic mail system” are first recited in the

preamble. ’960 patent, col. 49, ll. 2-45 (claim 1). The antecedent basis of the disputed

claim limitation “to the at least one of the plurality of destination processors,” id. at col.




03-1615                                      35
49, ll. 17-18 (emphasis added) (claim 1), is the destination processor recited in the

preamble.

       RIM’s assertion that claim 1 of the ’960 patent requires that “[t]he same

destination processor must therefore simultaneously be ‘in an electronic mail system’

and reachable through an ‘RF information transmission network’” is well-supported.

RIM correctly argues that the claim language “a RF information transmission network for

transmitting . . . originated information to the at least one of the plurality of destination

processors,” which employs the definite article “the,” refers to the antecedent “at least

one of a plurality of destination processors in the electronic mail system.” ’960 patent,

claim 1 (emphasis added). RIM also correctly argues that, based on this antecedent

relationship, a destination processor accessible by RF transmission must also be “in an

electronic mail system.” See generally Warner-Lambert Co. v. Apotex Corp., 316 F.3d

1348, 1356 (Fed. Cir. 2003) (“[I]t is a rule of law well established that the definite article

‘the’ particularizes the subject which it precedes. It is a word of limitation as opposed to

the indefinite or generalizing force of ‘a’ or ‘an.’” (internal quotation omitted)).

       However, the conclusions RIM seeks to advance do not follow from its assertion.

One conclusion RIM advances, at least at one point in its briefing, is that this “dual

pathways” assertion suffices to demonstrate non-infringement, arguing that “[t]he

Blackberry® system avoids this requirement since the Blackberry® handhelds are only

reachable through an RF pathway.”           That sentence, which is the extent of RIM’s

analysis on this point, is simply insufficient to support a non-infringement determination.

The argument relies on the implied premise that the BlackBerry handhelds are not in the

electronic mail system. As defined by the district court, and approved above, an



03-1615                                        36
“electronic mail system” includes “a plurality of processors running electronic mail

programming wherein the processors and the electronic mail programming are

configured to permit communication by way of electronic mail messages among

recognized users of the electronic mail system.” RIM has cited nothing in the record to

suggest that BlackBerry handhelds do not contain “processors running electronic mail

programming” or are not “configured to permit communication by way of electronic mail

messages among recognized users of the electronic mail system.”9 Accordingly, RIM’s

argument that the claim limitation requires that at least one destination processor must

be in the electronic mail system and accessible by the RF information transmission

network is not, by itself, sufficient to demonstrate non-infringement.

       Another conclusion RIM attempts to draw from its assertion that at least one

destination processor must be in the electronic mail system and accessible by the RF

information transmission network is that there must be a “dual pathway” to the same

destination processor. The term “dual pathways” is not a claim term, but the notion of

dual communication paths was argued by Campana during the prosecution of the ’960

patent and incorporated into the structure of the claims of the patent. In distinguishing

his invention over a prior art reference, Zabarsky, Campana argued that Zabarsky

“would not meet the claims because of the recited dual communication paths involving

telephonic and wireless communications which use the claimed interface switch

between the electronic mail system and the RF information transmission system.” The


       9
              As explained in more detail below, the RF receiver and the destination
processor need not be physically separate and distinct. Similarly, it is of no importance
that BlackBerry handhelds, which contain an RF receiver and a destination processor in
a single unit, have access to both the RF information transmission network and the
electronic mail system from the same device.

03-1615                                     37
dual pathways distinction was mentioned during several exchanges between Campana

and the examiner and was included in the recited structure of the claims. The first

pathway is a pathway using both wireless connections in the RF information

transmission network and either wireline or wireless connections in the email system

(“wireline-and-wireless pathway”).   This pathway is recited in the second paragraph

after the preamble in claim 1.    ’960 patent, col. 49, ll. 13-17 (reciting transmission

through an “RF information transmission network”). The second pathway is a pathway

using only wireline connections in the email system (“wireline-only pathway”).       This

pathway is recited in the final paragraph of claim 1, which was added explicitly to

incorporate a dual pathways limitation into the claims. See id. at col. 49, ll. 41-45

(reciting the transmission of information “to at least one of the plurality of destination

processors in the electronic mail system through a wireline without transmission using

the RF information transmission network”).

      RIM’s correct assertion that at least one destination processor must be in the

electronic mail system and accessible by the RF information transmission network does

not, by itself, yield the conclusion that at least one destination processor must be

accessible by dual pathways, that is, by a wireline-only pathway as well as a wireline-

and-wireless pathway.    RIM concedes that the final paragraph of claim 1 does not

establish that a single destination processor must be accessible by dual pathways.

      RIM does argue, however, that during the prosecution of the ’960 patent,

Campana “urged a narrow definition of ‘electronic mail system’ to distinguish over the

wireless messaging system of Zabarsky.”           Thus, RIM ties its proposed “narrow

definition” of “electronic mail system” to its dual pathways claim construction argument.



03-1615                                      38
RIM makes the following argument. First, at least one destination processor must be in

the email system and accessible by the wireline-and-wireless pathway. Second, if a

destination processor is in the email system, then it is accessible by a wireline-only

pathway. Therefore, at least one destination processor must be accessible by dual

pathways. This argument fails, however, because as we have concluded in section

II.A.2.a, supra, the term “electronic mail system” as used in the patent is not limited to

wireline-only pathways.

      RIM also points to other statements Campana made in distinguishing the claimed

invention over the Zabarsky reference. RIM argues that Campana’s repeated reliance

on a dual pathways requirement to distinguish over Zabarsky acted as a disclaimer of

any claim interpretation that avoids a dual pathways requirement. NTP responds that

there was no disavowal or disclaimer limiting Campana’s invention to a system having

dual pathways to the same destination processor. NTP argues that, instead, Campana

simply distinguished Zabarsky as a purely wireless system, and noted that Zabarsky did

not teach the claimed combination of a wireless system and an electronic mail system.

Further, NTP contends that the examiner clearly stated his understanding that no “dual

pathways” requirement exists.

      RIM emphasizes the following passage from the prosecution history:

      [T]he claims as described above . . . define the combination of an
      electronic mail system and an RF information transmission system which
      transmits originated information from an originating processor to at least
      one destination processor using both an electronic mail system including a
      telephone network and an RF information transmission network which
      transmits originated information to at least one receiver which transfers
      the information to at least one destination processor. Thus, it is seen that
      the Examiner has not provided a teaching in the prior art or reasoning
      justifying a conclusion of obviousness with regard to the claimed system
      and method of operation of the electronic mail system and the RF

03-1615                                    39
      information transmission system which define dual transmission paths of
      originated information with one of the paths being in the electronic mail
      system using a telephone network and the other of the paths being from
      the electronic mail system through an interface switch and through the RF
      information transmission system to the at least one destination processor.

Second Supplemental Amendment, May 13, 1994, at 23. RIM argues that Campana’s

statement that the “claimed system . . . define[s] dual transmission paths,” id., serves to

disclaim systems where the same destination processor cannot be reached through

both wireline and RF transmissions. This characterization of the prosecution history is

in error. Campana made these statements in the prosecution history to demonstrate

how its combination of a wireline system and RF transmission system is distinguishable

from the Zabarsky messaging system, which did not have the capacity to send a

message using only wireline connections. Id. at 21-23. Although Campana clearly

contemplated that various destination processors could be accessed through either a

wireline system or the RF transmission network (or both), Campana did not limit his

invention in these prosecution history passages to require that the same destination

processor be accessible through both the wireline system and the RF transmission

system. See Gemstar-TV Guide Int’l, Inc. v. Int’l Trade Comm’n, 383 F.3d 1352, 1364

(Fed. Cir. 2004) (noting that “the presumption of ordinary meaning will be ‘rebutted if the

inventor has disavowed or disclaimed scope of coverage, by using words or

expressions of manifest exclusion or restriction, representing a clear disavowal of claim

scope.’” (quoting ACTV, Inc. v. Walt Disney Co., 346 F.3d 1082, 1091 (Fed. Cir.

2003))).   The required words or expressions of manifest exclusion or restriction

representing a clear disavowal of claim scope are not present in these passages from

the prosecution history.



03-1615                                     40
      As NTP correctly points out, the examiner’s “Reasons for Allowance” confirm that

no requirement of “dual” transmission pathways to the same destination processor was

required for the claims to be patentable:

      The prior art of record fails to teach or fairly suggest a system for
      transmitting originated information from an originating processor in an
      electronic mail system to a destination processor in the electronic mail
      system comprising an RF information transmission network . . . with an
      address of the destination processor added at the originating processor
      [and] the electronic mail system transmits other originated information
      from an originating processor to a destination processor in the electronic
      mail system through a wireline without transmission using the RF
      information transmission network.

Notice of Allowability, Feb. 7, 1995, at 2. Although information is transmitted to various

destination processors via RF or wireline transmission systems, there is no requirement

that there must be “dual” transmission pathways to the same destination processor.

Thus, we conclude that the asserted claims of the ’960 and ’670 patents do not include

the “dual pathways” limitation contended by RIM.

           e. “Separate and Distinct” RF Receiver and Destination Processor

      In its summary judgment motion, RIM argued to the district court that certain of

the asserted claims required that the RF receiver be distinct and separable from the

destination processor.     This “separate and distinct” limitation is, in RIM’s view,

applicable to all claims of the ’960, ’670, and ’592 patents, and to claims 248, 309, 313,

and 317 of the ’451 patent. The court declined to impose this limitation, stating that

“while it appears that Campana envisioned a portable and mobile RF receiver that is

physically separate from the bulkier destination processor (i.e., laptop or desktop

computer) the claims do not impose this requirement.” Non-Infringement Order, slip op.

at 10-11. We agree with the district court.



03-1615                                       41
       As RIM correctly notes, the specification does indicate that Campana

contemplated a separate housing as a way of achieving increased mobility and

portability. For example, the specification suggests that an advantage of the invention

is that the RF receiver may be carried with the user, while the location of the destination

processor remains fixed. ’960 patent, col. 18, ll. 60-66. But the specification also states

that “a preferred embodiment of the invention is with portable destination processors.”

Id. at col. 18, ll. 57-58.

       RIM focuses its argument as to this alleged claim limitation on two claim terms,

“transfer,” which can be found in the asserted claims of the ’960 and ’670 patents, and

“connected to” or “coupled to,” which can be found in claims 150, 278, and 287 of the

’592 patent and claims 248, 309, 313, and 317 of the ’451 patent. Repeated statements

in the specification echo these claim terms. See, e.g., id. at col. 18, ll. 50-53 (“The RF

receiver automatically transfer [sic] the information to the destination processor upon

connection of the RF receiver to the destination processor.” (emphasis added)); id. at

col. 20, l. 66 – col. 21, l. 1 (“The RF receiver may be detached from the destination

processor during reception of the information with a memory of the RF receiver storing

the information.” (emphasis added)).

       Our case law requires a textual “hook” in the claim language for a limitation of

this nature to be imposed. Generally, “a party wishing to use statements in the written

description to confine or otherwise affect a patent’s scope must, at the very least, point

to a term or terms in the claim with which to draw in those statements. Without any

claim term that is susceptible of clarification by the written description, there is no

legitimate way to narrow the property right.” Renishaw PLC v. Marposs Societa’ per



03-1615                                     42
Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). In other words, “there must be a textual

reference in the actual language of the claim with which to associate a proffered claim

construction.” Johnson Worldwide Assocs., Inc. v. Zebco Corp., 175 F.3d 985, 990

(Fed. Cir. 1999); see also, e.g., McCarty v. Lehigh Valley R.R. Co, 160 U.S. 110, 116

(1895) (“[I]f we once begin to include elements not mentioned in the claim in order to

limit such claim . . . we should never know where to stop.”).

       In an effort to justify the limitation it urges, RIM first points to the claim term,

“transfer.” In the ’960 patent, for example, claim 1 requires that the “RF receiver . . .

transfer[] the originated information to the at least one of the plurality of destination

processors.” ’960 patent, col. 49, ll. 15-18. According to RIM, the fact that information

must be “transferred,” i.e., moved from one place to another, implies that the RF

receiver and destination processor are separately housed. This reading stretches the

meaning of “transfer.” As NTP points out, a “transfer” of information can equally occur

between two entities that are physically housed together.            The suggestion that

information will be “transferred” between these two entities does not require the physical

separation of those entities.

       RIM also cites the claim terms “connected to” and “coupled to” used in the ’592

patent. In that patent, independent claim 150 (from which asserted claims 278 and 287

depend) describes

              a wireless receiver connected to the one mobile processor
              with the one mobile processor receiving the information
              contained in the electronic mail after the identification of the
              wireless device is detected by the wireless receiver in a
              broadcast by the wireless system.




03-1615                                     43
’592 patent, col. 41, ll. 18-22 (emphasis added). Independent claim 301 of the ’592

patent, from which asserted claims 309, 313, and 317 depend, recites similar

requirements:

              301. A communication system comprising:

              mobile devices, each mobile device comprising a wireless
              device connected to a mobile processor which executes
              electronic mail programming to function as a destination of
              electronic mail, the wireless device after receiving a
              broadcast of information contained in the electronic mail and
              an identification of the wireless device transmits the
              information to the connected mobile processor . . . .

Id. at col. 53, ll. 32-40. Webster’s Third New International Dictionary 480 (1993) defines

“connected” as “to join, fasten, or link together.” Although “connected” more strongly

connotes a physical link between the mobile processor and the wireless receiver than

does the term “transfer,” it still does not require that the mobile processor and wireless

receiver be physically disposed in separate housings.         A “connection” can occur

between these two devices regardless of whether they are housed separately or

together. Indeed, the two components could be connected, joined, or linked together by

wires or other electrical conductors and still be located in the same housing or even on

the same circuit board.       Because the claim language does not support RIM’s

interpretation, we agree with the district court and decline to impose this additional

restriction on the claims.

                f. “Additional Processor Outside an Electronic Mail System”

       RIM challenges the district court’s construction of the term “additional processor

outside an electronic mail system.” As NTP correctly points out, this term is not present

in any of the claims currently before us on appeal. RIM’s principal justification for this

court to construe the “additional processor” limitation is simply that the district court

03-1615                                     44
below construed the claim term. That is not a sufficient basis for this court to construe

this claim term.   Terms not used in claims in controversy on appeal need not be

construed. See Vivid Techs., Inc. v. Am Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir.

1999) (“[O]nly those [claim] terms need be construed that are in controversy, and only to

the extent necessary to resolve the controversy.”); U.S. Surgical Corp. v. Ethicon, Inc.,

103 F.3d 1554, 1568 (Fed. Cir. 1997) (“Claim construction is a matter of resolution of

disputed meanings and technical scope, to clarify and when necessary to explain what

the patentee covered by the claims, for use in the determination of infringement. It is

not an obligatory exercise in redundancy.”). We therefore decline to reach the question

of whether the district court’s construction of “additional processor outside of an

electronic mail system” was correct.

                                       B. Infringement

      RIM makes three arguments challenging the district court’s judgment of

infringement. First, RIM argues that the district court erred in its claim constructions,

and under the correct claim constructions RIM’s products do not infringe. Second, RIM

contends that because the BlackBerry Relay is located in Canada, as a matter of law

RIM cannot be held liable for infringement under 35 U.S.C. § 271. Finally, RIM argues

that the jury verdict of infringement lacked substantial evidence, and thus the district

court should have granted RIM’s motion for JMOL of non-infringement. We will discuss

each argument in turn.

                                 1. Claim Construction

      A determination of infringement is a two-step process.       The court must first

correctly construe the asserted claims, and then compare the properly construed claims



03-1615                                      45
to the allegedly infringing devices, systems, or methods. Ethicon Endo-Surgery, Inc. v.

U.S. Surgical Corp., 149 F.3d 1309, 1315 (Fed. Cir. 1998). We have determined that

the district court’s jury instructions contained an erroneous claim construction of the

term “originating processor.” Thus, we are presented with the question of whether the

jury verdict of infringement must be set aside as to the affected claims.

       A jury verdict will be set aside, based on erroneous jury instructions, if the party

seeking to set aside the verdict can establish that “those instructions were legally

erroneous,” and that “the errors had prejudicial effect.” Advanced Display Sys., Inc. v.

Kent State Univ., 212 F.3d 1272, 1281 (Fed. Cir. 2000); see also Ecolab Inc. v.

Paraclipse, Inc., 285 F.3d 1362, 1373 (Fed. Cir. 2002).          More specifically, “a party

seeking to alter a judgment based on erroneous jury instructions must establish that (1)

it made a proper and timely objection to the jury instructions, (2) those instructions were

legally erroneous, (3) the errors had prejudicial effect, and (4) it requested alternative

instructions that would have remedied the error.” Advanced Display, 212 F.3d at 1281

(internal citations omitted). “Prejudicial legal error exists when it ‘appears to the court

[that the error is] inconsistent with substantial justice.’” Id. at 1283 (quoting Fed. R. Civ.

P. 61). However, when the error in a jury instruction “could not have changed the result,

the erroneous instruction is harmless.” Environ Prods., Inc. v. Furon Co., 215 F.3d

1261, 1266-67 (Fed. Cir. 2000) (citing 11 Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 2886 (2d ed. 1995) (“Errors in instructions are

routinely ignored if . . . the error could not have changed the result.”));        Weinar v.

Rollform Inc., 744 F.2d 797, 808 (Fed. Cir. 1984) (“[A] reversal . . . is not available to an

appellant who merely establishes error in instructions . . . . Where the procedural error



03-1615                                      46
was ‘harmless,’ i.e., where the evidence in support of the verdict was so overwhelming

that the same verdict would necessarily be reached absent the error, or the error was

cured by an instruction, a new trial would be mere waste and affirmance of the judgment

is required.”).

       At trial, RIM made a timely objection to the jury instructions pertaining to the

district court’s claim constructions, including its erroneous construction of the term

“originating processor.”      See J.A. at 14102-03.     RIM also requested alternative

instructions that would have remedied the error, including specifically an alternative jury

instruction embodying its proposed claim construction of the term “originating

processor.” See J.A. at 8368-73 (instruction 16). But to set aside the jury verdict, RIM

must also establish that the error was prejudicial. Advanced Display, 212 F.3d at 1281.

       Prior to trial, RIM proffered a declaration by its expert Dr. Reed arguing that the

accused BlackBerry products and services do not infringe under RIM’s proposed claim

constructions as contained in RIM’s proposed jury instructions. See J.A. at 10115-71

(Reed declaration). This proffer addressed, inter alia, infringement as it relates to the

“originating processor” limitation. However, the district court did not admit the Reed

declaration into evidence or address the merits of the contentions in the Reed

declaration.      While RIM asserts that the court excluded all testimony arguing claim

limitations different than or inconsistent with the court’s claim construction, the court’s

actual ruling appears to have been directed only to the “separate and distinct physical

housing argument [and] the RF indicator argument.” See J.A. at 12047-48. At the trial,

testimony was presented with respect to infringement of the claims as construed by the

district court. However, the extent to which the trial testimony and the exhibits actually



03-1615                                     47
admitted into evidence might relate to the issue of infringement under the correct

construction of the term “originating processor” is unclear on the record before us.

What is clear is that in the briefing of this appeal, the parties have not fully vetted the

evidentiary record as it might relate to the correct construction of the term “originating

processor.” Because the district court has a more direct understanding of the full record

of trial proceedings in this case and is, thus, in a better position to make an informed

determination of prejudicial error relating to the erroneous claim construction of the term

“originating processor,” we decline to make that determination in the first instance on

appeal and, instead, remand the same to the district court for proper resolution.

       On remand, if RIM can establish that the erroneous claim construction prejudiced

the jury’s verdict as to the affected claims, the district court will have to set aside the

verdict of infringement as to those claims. The affected claims are those that include

the term “originating processor;” namely, claim 15 of the ’960 patent; claim 8 of the ’670

patent; and claim 40 of the ’592 patent (through its parent claim 25).10

                                    2. Section 271(a)

       Section 271(a) of title 35 sets forth the requirements for a claim of direct

infringement of a patent. It provides:

              Except as otherwise provided in this title, whoever without
              authority makes, uses, offers to sell, or sells any patented
              invention, within the United States or imports into the United
              States any patented invention during the term of the patent
              therefor, infringes the patent.




       10
               Method claims 32 and 34 of the ‘960 patent also contain the term
“originating processor” but are not infringed by RIM as a matter of law, as we conclude,
infra.

03-1615                                     48
35 U.S.C. § 271(a) (2000).       The territorial reach of section 271 is limited.    Section

271(a) is only actionable against patent infringement that occurs within the United

States. See Pellegrini v. Analog Devices, Inc., 375 F.3d 1113, 1117 (Fed. Cir. 2004)

(“[As] the U.S. Supreme Court explained nearly 150 years ago in Brown v. Duchesne,

60 U.S. (19 How.) 183, 15 L. Ed. 595 (1857), . . . the U.S. patent laws ‘do not, and were

not intended to, operate beyond the limits of the United States.’”); Rotec Indus., Inc. v.

Mitsubishi Corp., 215 F.3d 1246, 1251 (Fed. Cir. 2000) (stating that “extraterritorial

activities . . . are irrelevant to the case before us, because ‘the right conferred by a

patent under our law is confined to the United States and its territories, and infringement

of this right cannot be predicated on acts wholly done in a foreign country’” (emphasis

added) (quoting Dowagiac Mfg. Co. v. Minn. Moline Plow Co., 235 U.S. 641, 650

(1915))).

        Ordinarily, whether an infringing activity under section 271(a) occurs within the

United States can be determined without difficulty. This case presents an added degree

of complexity, however, in that: (1) the “patented invention” is not one single device, but

rather a system comprising multiple distinct components or a method with multiple

distinct steps; and (2) the nature of those components or steps permits their function

and use to be separated from their physical location.

        In its complaint, NTP alleged that RIM had infringed its patents by “making,

using, selling, offering to sell and importing into the United States products and

services,    including   the   Defendant’s   BlackBerry™    products   and   their   related

software . . . .”   Compl. ¶ 19.   NTP’s theory of infringement tracks the language of

section 271(a).      In the district court, RIM moved for summary judgment of non-



03-1615                                      49
infringement, arguing that it could not be held liable as a direct infringer under section

271(a). According to RIM, the statutory requirement that the allegedly infringing activity

occur “within the United States” was not satisfied because the BlackBerry Relay

component of the accused system is located in Canada.11 The Relay component is

alleged to meet the “interface” or the “interface switch” limitation in the ’960, ’670, ’172,

and ’451 patents. RIM’s argument based on the location of its Relay outside the United

States does not apply to the asserted claims of the ’592 patent (claims 40, 150, 278,

287, 653, and 654) because those claims do not include the “interface” or “interface

switch” limitation.12

       The district court declined to grant summary judgment in RIM’s favor. The court

agreed that “to establish direct infringement under § 271(a), NTP must show that RIM

practiced all of the steps of the process patented in the Campana inventions in the

United States.” Section 271 Order, slip op. at 6. However, because there remained “a

genuine dispute . . . with regards to whether RIM operates a Relay facility in Virginia,”

the court decided it could not resolve this issue on summary judgment.             Id. at 9.

Subsequently, during trial, the court changed its position and specifically held that “the

       11
               There was a question below as to whether the Relay was also operated
out of Virginia. This question appears to have been resolved in RIM’s favor; on appeal,
NTP does not contest the location of the BlackBerry Relay in Canada. For the purposes
of our discussion, we assume that the BlackBerry Relay is located only in Canada. If, in
fact, a Relay is also located in the United States, the need for this analysis would of
course be obviated.
       12
               RIM argues that certain preamble recitations of the asserted claims of the
’451 and the ’592 patents are affirmative limitations. For the purpose of the
infringement analysis, we have assumed without deciding that the preamble of each of
the asserted claims limits the claimed invention as it “recites essential structure or
steps, or … is necessary to give life, meaning, and vitality to the claim.” Catalina Mktg.
Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (internal
quotation marks omitted).

03-1615                                      50
fact that the BlackBerry relay is located in Canada is not a bar to infringement in this

matter.” The court therefore instructed the jury that “the location of RIM’s Relay in

Canada does not preclude infringement.” In the district court, the jury found direct,

induced, and contributory infringement by RIM on all asserted claims. The asserted

claims included both systems and methods for transmitting an email message between

an originating processor and a destination processor.           By holding RIM liable for

contributory infringement and inducing infringement, the jury necessarily found that its

customers are direct infringers of the claimed systems and methods.             Dynacore

Holdings Corp. v. U.S. Philips Corp., 363 F.3d 1263, 1272 (Fed. Cir. 2004) (“Indirect

infringement, whether inducement to infringe or contributory infringement, can only arise

in the presence of direct infringement, though the direct infringer is typically someone

other than the defendant accused of indirect infringement.”).

      On appeal, RIM argues that the district court erred in its interpretation of the

infringement statute. RIM does not appeal the jury’s finding that its customers use, i.e.,

put into service, its systems and methods for transmitting email messages. RIM has,

however, appealed whether any direct infringement, by it or its customers, can be

considered “within the United States” for purposes of section 271(a).          Citing the

Supreme Court’s decision in Deepsouth, RIM contends that an action for infringement

under section 271(a) may lie only if the allegedly infringing activity occurs within the

United States. RIM urges that, in this case, that standard is not met because the

BlackBerry Relay component, described by RIM as the “control point” of the accused

system, is housed in Canada. For section 271(a) to apply, RIM asserts that the entire

accused system and method must be contained or conducted within the territorial



03-1615                                    51
bounds of the United States.         RIM thus contends that there can be no direct

infringement as a matter of law because the location of RIM’s Relay outside the United

States precludes a finding of an infringing act occurring within the United States.

       This court reviews the statutory construction of a district court de novo. Merck &

Co. v. Kessler, 80 F.3d 1543, 1549 (Fed. Cir. 1996). In our interpretation of the statute,

we “give the words of a statute their ordinary, contemporary, common meaning, absent

an indication Congress intended them to bear some different import.”            Williams v.

Taylor, 529 U.S. 420, 431 (2000) (internal quotation marks omitted). We begin with the

words of the statute, see Trayco, Inc. v. United States, 994 F.2d 832, 836 (Fed. Cir.

1993), but may consult dictionaries, see Bayer AG v. Housey Pharms., Inc., 340 F.3d

1367, 1371 (Fed. Cir. 2003), and legislative history, see Neptune Mut. Ass’n Ltd. of

Bermuda v. United States, 862 F.2d 1546, 1549 (Fed. Cir. 1988), if necessary to

construe the statute.

       The question before us is whether the using, offering to sell, or selling of a

patented invention is an infringement under section 271(a) if a component or step of the

patented invention is located or performed abroad. The jury also was instructed on

infringement by importation, which we discuss separately infra. Pursuant to section

271(a), whoever without authority “uses, offers to sell, or sells any patented invention,

within the United States . . . during the term of the patent therefor, infringes the patent.”

35 U.S.C. § 271(a). The grammatical structure of the statute indicates that “within the

United States” is a separate requirement from the infringing acts clause. Thus, it is

unclear from the statutory language how the territoriality requirement limits direct




03-1615                                      52
infringement where the location of at least a part of the “patented invention” is not the

same as the location of the infringing act.

       RIM argues that Deepsouth answers this question. However, Deepsouth did not

address this issue.    In Deepsouth, the Supreme Court considered whether section

271(a) prevented, as direct infringement, the domestic production of all component

parts of a patented combination for export, assembly, and use abroad. 406 U.S. at 527.

The Court held that the export of unassembled components of an invention could not

infringe the patent. Id. at 529. The Court said that it could not “endorse the view that

the ‘substantial manufacture of the constituent parts of a machine’ constitutes direct

infringement when we have so often held that a combination patent protects only

against the operable assembly of the whole and not the manufacture of its parts.” Id. at

528.   Thus, the Court concluded that the complete manufacture of the operable

assembly of the whole within the United States was required for infringement by making

under section 271(a). In that case, however, both the act of making and the resulting

patented invention were wholly outside the United States.         By contrast, this case

involves a system that is partly within and partly outside the United States and relates to

acts that may be occurring within or outside the United States.

       Although Deepsouth does not resolve these issues, our predecessor court’s

decision in Decca Ltd. v. United States, 544 F.2d 1070 (Ct. Cl. 1976), is instructive. In

Decca, the plaintiff sued the United States for use and manufacture of its patented

invention under 28 U.S.C. § 1498.        The claimed invention was a radio navigation

system requiring stations transmitting signals that are received by a receiver, which then

calculates position by the time difference in the signals. At the time of the suit, the



03-1615                                       53
United States was operating three such transmitting stations, one of which was located

in Norway and thus was outside the territorial limits of the United States. Only asserted

claim 11 required three transmitting stations. Thus, in considering infringement of claim

11, the court considered the extraterritorial reach of the patent laws as applied to a

system in which a component was located outside the United States.               The court

recognized that Deepsouth did not address this issue.          Id. at 1081.   In analyzing

whether such a system was “made” in the United States, however, the court focused on

the “operable assembly of the whole” language from Deepsouth and concluded that

“[t]he plain fact is that one of the claimed elements is outside of the United States so

that the combination, as an operable assembly, simply is not to be found solely within

the territorial limits of this country.” Id. at 1082. The court recognized that what was

located within the United States was as much of the system as was possible, but the

court reached no clear resolution of whether the accused system was “made” within the

United States. Nevertheless, the court said, “Analyzed from the standpoint of a use

instead of a making by the United States, a somewhat clearer picture emerges.” Id.

The court concluded that “it is obvious that, although the Norwegian station is located

on Norwegian soil, a navigator employing signals from that station is, in fact, ‘using’ that

station and such use occurs wherever the signals are received and used in the manner

claimed.” Id. at 1083. In reaching its decision, the court found particularly significant

“the ownership of the equipment by the United States, the control of the equipment from

the United States and . . . the actual beneficial use of the system within the United

States.” Id. Although Decca was decided within the context of section 1498, which

raises questions of use by the United States, the question of use within the United



03-1615                                     54
States also was implicated because direct infringement under section 271(a) is a

necessary predicate for government liability under section 1498.           Motorola, Inc. v.

United States, 729 F.2d 765, 768 n.3 (Fed. Cir. 1984).

       Decca provides a legal framework for analyzing this case. As our predecessor

court concluded, infringement under section 271(a) is not necessarily precluded even

though a component of a patented system is located outside the United States.

However, as is also evident from Decca, the effect of the extraterritorial component may

be different for different infringing acts. In Decca, the court found it difficult to conclude

that the system had been made within the United States but concluded that the system

had been used in the United States even though one of the claim limitations was only

met by including a component located in Norway. Not only will the analysis differ for

different types of infringing acts, it will also differ as the result of differences between

different types of claims. See Minton v. Nat’l Ass’n of Sec. Dealers, Inc., 336 F.3d

1373, 1378 (Fed. Cir. 2003) (“It is not correct that nothing in § 102(b) compels different

treatment between an invention that is a tangible item and an invention that describes a

series of steps in a process. The very nature of the invention may compel a difference.”

(quotation marks omitted)). Because the analytical frameworks differ, we will separately

analyze the alleged infringing acts, considering first the system claims and then the

claimed methods.

                           a. “uses . . . within the United States”

       The situs of the infringement “is wherever an offending act [of infringement] is

committed.” N. Am. Philips Corp. v. Am. Vending Sales, Inc., 35 F.3d 1576, 1579 (Fed.

Cir. 1994) (“[Section 271] on its face clearly suggests the conception that the ‘tort’ of



03-1615                                      55
patent infringement occurs where the offending act is committed and not where the

injury is felt.”). The situs of the infringing act is a “purely physical occurrence[].” Id. In

terms of the infringing act of “use,” courts have interpreted the term “use” broadly. In

Bauer & Cie v. O’Donnell, 229 U.S. 1 (1913), the Supreme Court stated that “use,” as

used in a predecessor to title 35, is a “comprehensive term and embraces within its

meaning the right to put into service any given invention.” Id. at 10-11. The ordinary

meaning of “use” is to “put into action or service.” Webster’s Third New International

Dictionary 2523 (1993). The few court decisions that address the meaning of “use”

have consistently followed the Supreme Court’s lead in giving the term a broad

interpretation. E.g., Roche Prods., Inc. v. Bolar Pharm. Co., 733 F.2d 858, 863 (Fed.

Cir. 1984), superseded-in-part by 35 U.S.C. § 271(e) (holding that testing is a “use”).

       The use of a claimed system under section 271(a) is the place at which the

system as a whole is put into service, i.e., the place where control of the system is

exercised and beneficial use of the system obtained. See Decca, 544 F.2d at 1083.

Based on this interpretation of section 271(a), it was proper for the jury to have found

that use of NTP’s asserted system claims occurred within the United States.13 RIM’s

customers located within the United States controlled the transmission of the originated

information and also benefited from such an exchange of information.               Thus, the

location of the Relay in Canada did not, as a matter of law, preclude infringement of the

asserted system claims in this case.


       13
               As noted supra, the jury found that RIM’s customers are direct infringers of
the patented system, and RIM has not appealed the determination that the customers
are directly putting into action the system that is the subject of NTP’s claim limitations.
RIM only appeals whether any such use occurs within the United States, in light of the
location of the Relay within Canada.

03-1615                                      56
      RIM argues that the BlackBerry system is distinguishable from the system in

Decca because the RIM Relay, which controls the accused systems and is necessary

for the other components of the system to function properly, is not located within the

United States. While this distinction recognizes technical differences between the two

systems, it fails to appreciate the way in which the claimed NTP system is actually used

by RIM’s customers. When RIM’s United States customers send and receive messages

by manipulating the handheld devices in their possession in the United States, the

location of the use of the communication system as a whole occurs in the United States.

This satisfactorily establishes that the situs of the “use” of RIM’s system by RIM’s United

States customers for purposes of section 271(a) is the United States. Therefore, we

conclude that the jury was properly presented with questions of infringement as to

NTP’s system claims containing the “interface” or “interface switch” limitation; namely,

claim 15 of the ’960 patent; claim 8 of the ’670 patent; and claims 28 and 248 of the

’451 patent.

      We reach a different conclusion as to NTP’s asserted method claims. Under

section 271(a), the concept of “use” of a patented method or process is fundamentally

different from the use of a patented system or device. In re Kollar, 286 F.3d 1326, 1332

(Fed. Cir. 2002) (recognizing “the distinction between a claim to a product, device, or

apparatus, all of which are tangible items, and a claim to a process, which consists of a

series of acts or steps.… [A process] consists of doing something, and therefore has to

be carried out or performed.”); see Joy Techs., Inc. v. Flakt, Inc., 6 F.3d 770, 773 (Fed.

Cir. 1993) (“The law is unequivocal that the sale of equipment to perform a process is

not a sale of the process within the meaning of section 271(a).”). Although the Supreme



03-1615                                     57
Court focused on the whole operable assembly of a system claim for infringement in

Deepsouth, there is no corresponding whole operable assembly of a process claim. A

method or process consists of one or more operative steps, and, accordingly, “[i]t is well

established that a patent for a method or process is not infringed unless all steps or

stages of the claimed process are utilized.” Roberts Dairy Co. v. United States, 530

F.2d 1342, 1354 (Ct. Cl. 1976).

       Because a process is nothing more than the sequence of actions of which it is

comprised, the use of a process necessarily involves doing or performing each of the

steps recited. This is unlike use of a system as a whole, in which the components are

used collectively, not individually. We therefore hold that a process cannot be used

“within” the United States as required by section 271(a) unless each of the steps is

performed within this country. In the present case, each of the asserted method claims

of the ’960, ’172, and ’451 patents recites a step that utilizes an “interface” or “interface

switch,” which is only satisfied by the use of RIM’s Relay located in Canada. Therefore,

as a matter of law, these claimed methods could not be infringed by use of RIM’s

system. See Eli Lilly & Co. v. Am. Cyanamid Co., 82 F.3d 1568, 1571 (Fed. Cir. 1996)

(discussing the enactment of section 271(g) and stating that “[p]rior to the enactment of

the [Process Patents Amendments Act of 1988], a patentee holding a process patent

could sue for infringement if others used the process in this country, but had no cause

of action if such persons used the patented process abroad to manufacture products,

and then imported, used, or sold the products in this country”); see also Zoltek Corp. v.

United States, 51 Fed. Cl. 829, 836 (2002) (stating that “if a private party practiced even




03-1615                                      58
one step of a patented process outside the United States, it avoided infringement

liability, as [section 271(a)] was limited to acts committed within the United States”).

       Thus, we agree with RIM that a finding of direct infringement by RIM’s customers

under section 271(a) of the method claims reciting an “interface switch”14 or an

“interface”15 is precluded by the location of RIM’s Relay in Canada. As a consequence,

RIM cannot be liable for induced or contributory infringement of the asserted method

claims, as a matter of law.

                                 b. “offers to sell, or sells”

       Because we conclude that RIM’s customers could not have infringed the

asserted method claims of the ’960, ’172, and ’451 patents under the “use” prong of

section 271(a), and thus, could not have provided the necessary predicate for the

charges of induced or contributory infringement of those claims, we must consider

whether RIM could have directly infringed the method claims under the “sell” or “offer to

sell” prongs of section 271(a). The cases cited by RIM are concerned primarily with the

“use” and “make” prongs of section 271(a) and do not directly address the issue of

whether a method claim may be infringed by selling or offering to sell within the

meaning of section 271(a).

       Because the relevant precedent does not address the issue of whether a sale of

a claimed method can occur in the United States, even though the contemplated

       14
              Claims 32 and 34 of the ’960 patent recite “transmitting … from the
interface switch.”
       15
               Claim 199 of the ’172 patent recites “receiving … at the interface”; claim
309 of the ’451 patent recites “receiving with one of the at least one interface”; and
claims 313 and 317 of the ’451 patent recite “receiving the originated electronic mail at
the interface.”

03-1615                                       59
performance of that method would not be wholly within the United States, the issue is

one of first impression. We begin with the language of the statute. Section 271(a) does

not define “sells” or “offers to sell,” nor does the statute specify which infringing acts

apply to which types of claims. Section 271(a) was merely a codification of the common

law of infringement that had developed up to the time of passage of the 1952 Patent

Act. It was not meant to change the law of infringement. Deepsouth, 406 U.S. at 530

n.10. A claim directed to a method or process, although somewhat controversial in the

Nineteenth Century, is now a well-established form of claiming.         See In re Tarczy-

Hornoch, 397 F.2d 856, 857-65 (C.C.P.A. 1968) (describing the evolution of Supreme

Court precedent concerning process claims). Nevertheless, the precise contours of

infringement of a method claim have not been clearly established.

       In Enercon GmbH v. International Trade Commission, 151 F.3d 1376 (Fed. Cir.

1998), this court considered the meaning of the phrase “sale for importation” in the

International Trade Commission’s governing statute, 19 U.S.C. § 1337. Because the

term “sale” was not defined in the statute, we assumed that Congress intended to give

the term its ordinary meaning. Id. at 1381. In considering the ordinary meaning, we

looked to dictionaries and to the Uniform Commercial Code. Id. at 1382. We employ a

similar methodology here, looking to the ordinary meaning of the term “sale.”          The

definition of “sale” is: “1. The transfer of property or title for a price. 2. The agreement

by which such a transfer takes place. The four elements are (1) parties competent to

contract, (2) mutual assent, (3) a thing capable of being transferred, and (4) a price in

money paid or promised.” Black’s Law Dictionary 1337 (7th ed. 1999).             Thus, the

ordinary meaning of a sale includes the concept of a transfer of title or property. The



03-1615                                     60
definition also requires as the third element “a thing capable of being transferred.” It is

difficult to apply this concept to a method claim consisting of a series of acts. See

Minton v. Nat’l Ass’n of Sec. Dealers, Inc., 336 F.3d 1373, 1378 (Fed. Cir. 2003) (“[A]

process is a series of acts, and the concept of sale as applied to those acts is

ambiguous.”). It is difficult to envision what property is transferred merely by one party

performing the steps of a method claim in exchange for payment by another party.

Moreover, performance of a method does not necessarily require anything that is

capable of being transferred.

       Congress has consistently expressed the view that it understands infringement of

method claims under section 271(a) to be limited to use.          The committee reports

surrounding the passage of the Process Patents Amendments Act of 1987 indicate that

Congress did not understand all of the infringing acts in section 271(a) to apply to

method claims. The Senate Report explains, “Under our current patent laws, a patent

on a process gives the patentholder the right to exclude others from using that process

in the United States without authorization from the patentholder.          The other two

standard aspects of the patent right—the exclusive right to make or sell the invention—

are not directly applicable to a patented process.” S. Rep. No. 100-83, at 30 (1987).

The House Report expresses a similar view: “With respect to process patents, courts

have reasoned that the only act of infringement is the act of making through the use of a

patented process . . . .” H.R. Rep. No. 99-807, at 5 (1986). Although this issue has not

been directly addressed, this court expressed a similar view in Joy Technologies, Inc. v.

Flakt, Inc., 6 F.3d 770 (Fed. Cir. 1993). In that case, we said, “A method claim is

directly infringed only by one practicing the patented method.” Id. at 775.



03-1615                                     61
       In 1994, Congress passed legislation to implement the Uruguay Round of the

General Agreement on Tariffs and Trade. Uruguay Round Agreements Act, Pub. L. No.

103-465, 108 Stat. 4809 (1994). That legislation modified section 271(a) to include the

infringing acts of offering to sell and importing into the United States. Id. § 533, 108

Stat. at 4988. The portion of the Uruguay Round being implemented in the modification

of section 271(a) was the Agreement on Trade-Related Aspects of Intellectual Property

Rights. That agreement clearly spells out the rights to be protected. It states:

       1. A patent shall confer on its owner the following exclusive rights:
          (a)    where the subject matter of a patent is a product, to prevent
                 third parties not having the owner’s consent from the acts of:
                 making, using, offering for sale, selling or importing for these
                 purposes that product;
          (b)    where the subject matter of a patent is a process, to prevent
                 third parties not having the owner’s consent from the act of
                 using the process, and from the acts of: using, offering for sale,
                 selling, or importing for these purposes at least the product
                 obtained directly by that process.

Agreement on Trade-Related Aspects of Intellectual Property Rights, Apr. 15, 1994, art.

28, H.R. Doc. No. 103-316, at 1634 (1994) (footnote omitted). The agreement makes

clear that claimed processes are to be directly protected only from “the act of using the

process.” The joint committee report from the Senate reflects the same understanding:

“The list of exclusive rights granted to patent owners is expanded to preclude others

from offering to sell or importing products covered by a U.S. patent or offering to sell the

products of patented processes.” S. Rep. 103-412, at 230 (1994). Thus, the legislative

history of section 271(a) indicates Congress’s understanding that method claims could

only be directly infringed by use.

       In the context of the on sale bar, we have held that a method claim may be

invalid if an offer to perform the method was made prior to the critical date. Scaltech,

03-1615                                     62
Inc. v. Retec/Tetra, LLC, 269 F.3d 1321, 1328 (Fed. Cir. 2001) (“The on sale bar rule

applies to the sale of an ‘invention,’ and in this case, the invention was a process, as

permitted by § 101.     As a result, the process involved in this case is subject to

§ 102(b).”); see also Robotic Vision Sys., Inc. v. View Eng’g, Inc., 249 F.3d 1307 (Fed.

Cir. 2001) (affirming invalidity of claimed method under on sale bar where device

capable of performing claimed method was sold). Nevertheless, we have previously

“decline[d] to import the authority construing the ‘on sale’ bar of § 102(b) into the ‘offer

to sell’ provision of § 271(a).” 3D Sys., Inc. v. Aarotech Labs., Inc., 160 F.3d 1373,

1379 n.4 (Fed. Cir. 1998). As the Supreme Court cautioned in Deepsouth, 406 U.S. at

531: “We would require a clear and certain signal from Congress before approving the

position of a litigant who, as respondent here, argues that the beachhead of privilege is

wider, and the area of public use narrower, than courts had previously thought.” The

indication we have from Congress on infringement by selling or offering to sell method

claims shows that it believes the beachhead is narrow.

       In this case, we conclude that the jury could not have found that RIM infringed

the asserted method claims under the “sells” or “offers to sell” prongs of section 271(a).

We need not and do not hold that method claims may not be infringed under the “sells”

and “offers to sell” prongs of section 271(a).     Rather, we conclude only that RIM’s

performance of at least some of the recited steps of the asserted method claims as a

service for its customers cannot be considered to be selling or offering to sell the

invention covered by the asserted method claims. The sale or offer to sell handheld

devices is not, in and of itself, enough. Thus, we conclude as a matter of law that RIM




03-1615                                     63
did not sell or offer to sell the invention covered by NTP’s method claims within the

United States.

                            c. “imports into the United States”

       Because the jury’s instruction on direct infringement by RIM included the act of

importing, we must consider next whether the jury could have found that RIM imported

any of the processes covered by the asserted method claims in violation of section

271(a).   Like the sell and offer to sell provisions discussed supra, the question of

whether a method claim can be infringed by importation is a difficult one conceptually.

The legislative history cited with respect to the sell and offer to sell provisions indicates

that Congress did not consider the “import” prong of section 271(a) to apply to method

claims. However, we need not decide that broad issue. We hold only that for the same

reasons that the jury could not have found that RIM infringed the method claims under

the sale or offer for sale prongs, it could not have found infringement by importation

under the facts of this case.

                                     3. Section 271(f)

       RIM argues that it could not infringe under section 271(f)(1) as a matter of law

because it did not reship the handhelds and software components from the United

States to induce combination in Canada. RIM argues that it could not infringe under

section 271(f)(2) because it did not intend to reship the components from the United

States to Canada for combination. RIM also asserts that it could not intend or induce

any combination “outside the United States” because no component combined with the

Relay in Canada was shipped to Canada from the United States.




03-1615                                      64
      NTP counters that the claimed system is formed somewhere and that RIM

induced or intended that formation by supplying components in the United States. NTP

argues that RIM infringes under section 271(f), regardless of whether components

supplied in the United States move across borders.

      The arguments of the parties are directed to the system claims but do not

address infringement of the method claims under section 271(f). Because we have

determined that the system claims are infringed under section 271(a), we need not

consider infringement of the system claims under section 271(f) and will limit our

infringement analysis under section 271(f) to the method claims at issue.

      The statute provides:

      (1) Whoever without authority supplies or causes to be supplied in or from
      the United States all or a substantial portion of the components of a
      patented invention, where such components are uncombined in whole or
      in part, in such manner as to actively induce the combination of such
      components outside of the United States in a manner that would infringe
      the patent if such combination occurred within the United States, shall be
      liable as an infringer.

      (2) Whoever without authority supplies or causes to be supplied in or from
      the United States any component of a patented invention that is especially
      made or especially adapted for use in the invention and not a staple article
      or commodity of commerce suitable for substantial non-infringing use,
      where such component is uncombined in whole or in part, knowing that
      such component is so made or adapted and intending that such
      component will be combined outside of the United States in a manner that
      would infringe the patent if such combination occurred within the United
      States, shall be liable as an infringer.

35 U.S.C. § 271(f) (2000) (emphases added).

      As discussed supra, section 271(f) was Congress’s response to Deepsouth,

which involved an article of manufacture and not a process.        406 U.S. at 519-20.

During the legislative debates, Congress discussed components of a “product” but did



03-1615                                    65
not refer to components of a “process.” S. Rep. No. 98-663, at 3, 6 (1984); 130 Cong.

Rec. 28,069 (1984).

      Recently, the court in Eolas Technologies Inc. v. Microsoft Corp., 399 F.3d 1325,

1338-41 (Fed. Cir. 2005), addressed section 271(f) in the context of a suit for

infringement of claim to an article of manufacture. In Eolas, the issue was whether

software code exported on a “golden master” disk could be “a component[] of a

patented invention” under section 271(f). Id. at 1338-39. The claim was directed to a

software product, comprising (1) “a computer usable medium having computer readable

program code physically embodied therein” and (2) “computer readable program code.”

U.S. Patent No. 5,838,906, col. 17, l. 58–col. 18, l. 30. Eolas held that software code—

even if intangible—is a component of a patented product within the meaning of § 271(f).

Eolas, 399 F.3d at 1338-41. The holding does not impact the application of section

271(f) to the method claims in the present appeal.      Although Eolas was correct to

observe that Congress did not expressly limit section 271(f) to a specific type of

invention, we have held that “[t]he very nature of the invention may compel a

difference.” Minton v. Nat’l Ass’n of Sec. Dealers, Inc., 336 F.3d 1373, 1378 (Fed. Cir.

2003). A method, by its very nature, is nothing more than the steps of which it is

comprised. The invention recited in a method claim is the performance of the recited

steps. In re Kollar, 286 F.3d at 1332 (recognizing “the distinction between a claim to a

product, device, or apparatus, all of which are tangible items, and a claim to a process,

which consists of a series of acts or steps . . . .     [A process] consists of doing

something, and therefore has to be carried out or performed”).




03-1615                                    66
      While it is difficult to conceive of how one might supply or cause to be supplied all

or a substantial portion of the steps of a patented method in the sense contemplated by

the phrase “components of a patented invention” in section 271(f), it is clear that RIM’s

supply of the BlackBerry handheld devices and Redirector products to its customers in

the United States is not the statutory “supply” of any “component” steps for combination

into NTP’s patented methods. See Standard Havens Prods., Inc. v. Gencor Indus., Inc.,

953 F.2d 1360, 1374 (Fed. Cir. 1991) (holding that the sale in the United States of an

apparatus for carrying out a claimed process did not infringe the process claim under

§ 271(f) where the customer practiced the process abroad); cf. Joy Techs., 6 F.3d at

773 (stating that “[t]he law is unequivocal that the sale of equipment to perform a

process is not a sale of the process within the meaning of section 271(a)”). By merely

supplying products to its customers in the United States, RIM is not supplying or

causing to be supplied in this country any steps of a patented process invention for

combination outside the United States and cannot infringe NTP’s asserted method

claims under section 271(f) as a matter of law.

                                   4. Section 271(g)

      The next question is whether RIM can be said to “import[] into . . . or offer[] to

sell, sell[], or use[] within the United States a product which is made by a process

patented in the United States” and thus infringe under 35 U.S.C. § 271(g). The district

court held that “wireless electronic mail” specially formatted by a patented process can

be a “product” under section 271(g). Section 271 Order at 13-14. The district court

compared the breadth of “product” to the breadth of patentable subject matter, cited to

Diamond v. Chakrabarty, 447 U.S. 303 (1980), and explained that specially formatted



03-1615                                    67
wireless e-mail is not naturally occurring, an abstract idea, or a physical phenomenon.

Section 271 Order at 14.

      RIM argues that the product created by the NTP process is data or information,

and that Bayer AG v. Housey Pharmaceuticals, Inc., 340 F.3d 1367 (Fed. Cir. 2003),

held that section 271(g) does not cover the production of intangible items.        NTP

counters that Bayer held only that a “product” cannot be “information in the abstract.”

NTP asserts that the “email packets” flowing from the BES, to the interface, and back to

the RF receiver, have a “tangible” structure which includes the interface address, an RF

address, and the inputted message.         NTP argues that AT&T Corp. v. Excel

Communications, Inc., 172 F.3d 1352 (Fed. Cir. 1999); State Street Bank & Trust Co. v.

Signature Financial Group, 149 F.3d 1368 (Fed. Cir. 1998); and In re Alappat, 33 F.3d

1526 (Fed. Cir. 1994), illustrate that the transformation of data can produce a tangible

result, that RIM transforms data by moving email through the network, and that the

tangible result of the transformation is a product under section 271(g). NTP adds that

RIM “manufactures” email into its tangible structure and “imports” email using patented

methods, in part, by replacing the interface address with the RF receiver address at the

interface Relay.   RIM responds that the email packets that it may transfer into the

United States are not manufactured, physical goods, and therefore are not “products”

under section 271(g).

      In Bayer, we considered whether research data from the performance of a

method to identify substances, which inhibit or activate a protein affecting

characteristics of the cell, was “a product which is made by a process.” 340 F.3d at

1370. We held that “the production of information is not covered” by section 271(g),



03-1615                                   68
explaining that the process must be for the “manufacturing” of “a physical article.” Id. at

1377. In this case, the relevant claims are directed to methods for the transmission of

information in the form of email messages. See ’960 patent, col. 52, ll. 12-50; col. 54, ll.

31-36, 59-68; col. 55, ll. 10-14 (claiming methods for “transmitting” information from an

originating processor to a destination processor); ’172 patent, col. 82, ll. 11-33, 57-64

(claiming a method for “transmitting and distributing an inputted message” through an

email system and an RF system); ’451 patent, col. 51, ll. 41-60; col. 58, ll. 8-26, 34-63;

col. 59, ll. 1-6, 24-30 (claiming methods for “transmitting information” contained in email

using a communication system and RF system, and for “transmitting and distributing

inputted information through a distributed system”).       Because the “transmission of

information,” like the “production of information,” does not entail the manufacturing of a

physical product, section 271(g) does not apply to the asserted method claims in this

case any more than it did in Bayer.

       AT&T, State Street Bank, Alappat, and Chakrabarty do not command a different

result because sections 101 and 271(g) are not coextensive in their coverage of

process inventions. Although section 101 extends to “a[ny] process that applies an

equation to a new and useful end,” AT&T, 172 F.3d at 1357, section 271(g) does not

cover every patented process and its purported result, Bayer, 340 F.3d at 1370. In

Bayer, we expressed no doubt that a process producing research data is patentable

under section 101. See 340 F.3d at 1371-78. However, we held that section 271(g)

was inapplicable because research data is not a physical product. Id. at 1378. NTP’s

argument that the transformation of data and the manipulation of addresses qualify the

asserted processes for section 271(g) protection is unpersuasive. The requirement that



03-1615                                     69
a process transform data and produce a “tangible result” was a standard devised to

prevent patenting of mathematical abstractions. AT&T, 172 F.3d at 1359. We rejected

this “tangible result” test for section 271(g) in Bayer when we held that research data—a

“tangible result” for section 101 purposes—did not garner the protection of section

271(g).

      For the foregoing reasons, the district court erred in not holding as a matter of

law that § 271(g) was inapplicable to the asserted method claims.

                       5. Denial of Judgment as a Matter of Law

      “The grant or denial of a motion for judgment as a matter of law is a procedural

issue not unique to patent law, reviewed under the law of the regional circuit in which

the appeal from the district court would usually lie.” Summit Tech., Inc. v. Nidek Co.,

363 F.3d 1219, 1223 (Fed. Cir. 2004). Under the law of the Fourth Circuit, the denial of

a motion for judgment as a matter of law is reviewed de novo. Johnson v. MBNA Am.

Bank, NA, 357 F.3d 426, 431 (4th Cir. 2004). “We must view the evidence in the light

most favorable to . . . the nonmovant, and draw all reasonable inferences in [the non-

movant’s] favor without weighing the evidence or assessing the witnesses’ credibility.”

Id. “The question is whether a jury, viewing the evidence in the light most favorable to

[the nonmovant], could have properly reached the conclusion reached by this jury.”

Baynard v. Malone, 268 F.3d 228, 235 (4th Cir. 2001). “We must reverse [the denial of

a motion for JMOL] if a reasonable jury could only rule in favor of [the movant]; if

reasonable minds could differ, we must affirm.” Id.

      To establish that no reasonable jury could have found infringement, RIM

challenges the testimony of NTP’s expert, Dr. Vernon Rhyne, who opined during trial



03-1615                                    70
that the BlackBerry Corporate and Internet solutions met the limitations of asserted

claims from the ’960, ’670, ’172, and ’451 patents. According to RIM, Dr. Rhyne’s

testimony was inconsistent with that of Alan Lewis, a RIM employee, though it was

Lewis’s testimony on which Dr. Rhyne, in part, based his conclusions.              This

inconsistency, argues RIM, prevented the testimony from amounting to substantial

evidence on which a jury could deliver a verdict of infringement. We disagree. As NTP

correctly notes, (1) Dr. Rhyne’s testimony was not based exclusively on Lewis’s

testimony, and (2) the jury had before it evidence other than Dr. Rhyne’s testimony that

demonstrated infringement. We conclude that the district court did not err in denying

RIM’s JMOL motion of non-infringement.

      RIM next contends no reasonable jury could have found the asserted claims to

be not invalid over certain “AlohaNet” prior art, either alone or in combination with a

1975 article by the AlohaNet inventor, Dr. Abramson.       AlohaNet was a pioneering

network system developed at the University of Hawaii. According to RIM, the AlohaNet

system facilitated communications over both wireline and wireless networks as early as

1973. At trial, RIM’s expert, Dr. Reed, testified that the AlohaNet system met each of

the asserted claim limitations. On appeal, RIM attempts to rebut the three distinctions

drawn by NTP at trial to differentiate the Campana invention from the prior art. In

response, NTP emphasizes that RIM’s invalidity argument was premised on the

testimony of Dr. Reed, which the jury found not to be credible. In its JMOL order, the

district court reached this same conclusion: “[M]uch of Dr. Reed’s direct testimony was

conclusory and failed to analyze and explain the claim language and which components

of the prior art embodied each element of the asserted claims.” JMOL Order, slip op. at



03-1615                                   71
6. We agree with the district court that “[s]uch conclusory evidence is hardly enough to

meet RIM’s high burden of clear and convincing evidence with respect to anticipation

and obviousness.” Id. We thus affirm the district court’s denial of JMOL on the validity

issue.

                                  C. Evidentiary Rulings

         Finally, RIM contests three evidentiary rulings made by the court: (1) the

exclusion of the testimony of Larry Nixon, a patent attorney who would have testified on

behalf of RIM that under the district court’s claim construction, the claims were invalid

for want of an adequate written description, see 35 U.S.C. § 112;16 (2) the exclusion of

the testimony of RIM employee Alan Lewis, who was to opine on certain aspects of the

BES system; and (3) the exclusion of the demonstration of a “TekNow” prior art system

and related testimony after doubt was cast on the authenticity of that evidence. In

reviewing a district court’s evidentiary rulings, we apply the law of the relevant regional

circuit. Sulzer Textil A.G. v. Picanol N.V., 358 F.3d 1356, 1363 (Fed. Cir. 2004). Under

the law of the Fourth Circuit, the district court’s exclusion of expert testimony is

reviewed under an abuse of discretion standard. United States v. Wilkerson, 84 F.3d

692, 696 (4th Cir. 1996). We have reviewed RIM’s arguments in connection with these

evidentiary rulings and have concluded that the court acted within its discretion.

                                    III. CONCLUSION

         In conclusion, we alter the district court’s construction of the claim term

“originating processor.”     We affirm the remainder of the district court’s claim


         16
               Our decision that the district court did not abuse its discretion in excluding
the particular testimony in this case should not be read as expressing a view on the
propriety of the use of patent attorneys as experts on patent law issues generally.

03-1615                                      72
constructions. We conclude that the district court correctly denied RIM’s motion for

judgment as a matter of law (“JMOL”), and did not abuse its discretion in denying

evidentiary motions. We further conclude that the district court was correct in sending

the question of infringement of the system and apparatus claims to the jury, but erred as

a matter of law in entering judgment of infringement of the method claims. Accordingly,

we reverse the judgment of infringement as to the asserted method claims, namely,

claims 32 and 34 of the ’960 patent; claim 199 of the ’172 patent; and claims 309, 313,

317 of the ’451 patent. We affirm the judgment of infringement with respect to the

system and apparatus claims that do not contain an “originating processor” limitation,

namely, claims 28 and 248 of the ’451 patent, and claims 150, 278, 287, 653, and 654

of the ’592 patent. We vacate the judgment of infringement of the system claims that

contain the “originating processor” limitation, namely, claim 15 of the ’960 patent; claim

8 of the ’670 patent; and claim 40 of the ’592 patent (through its parent claim 25), and

remand to the district court the questions of whether and to what extent the jury verdict

of infringement should be set aside, based on the prejudicial effect, if any, of the district

court’s erroneous claim construction of the term “originating processor.” We vacate the

damage award and the injunction and affirm the district court’s judgment in all other

respects.

       On remand, if prejudice is shown with respect to the claims containing the

“originating processor” limitation, and because the jury verdict did not specify the

amount of infringing sales attributed to each individual patent claim, or the specific

devices and services determined by the jury to infringe each separately asserted claim,

the district court will have to determine the effect of any alteration of the jury verdict on



03-1615                                      73
the district court’s damage award and on the scope of the district court’s injunction. We

thus affirm-in-part, reverse-in-part, vacate-in-part, and remand for further proceedings

consistent with this opinion.

                                      IV. COSTS

       Each party shall bear its own costs.

 AFFIRMED-IN-PART, REVERSED-IN-PART, VACATED-IN-PART, AND REMANDED




03-1615                                       74